EXHIBIT 10.4
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated July 30, 2010, made by Frederick’s of Hollywood Group
Inc., a New York corporation (“Grantor”), FOH Holdings, Inc., a Delaware
corporation (the “Parent”), Frederick’s of Hollywood, Inc., a Delaware
corporation (“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada
corporation (“Stores”), Hollywood Mail Order, LLC, a Nevada limited liability
company (“Mail Order” and together with Grantor, the Parent, Frederick’s and
Stores, individually, a “Borrower”, and collectively, the “Borrowers”), in favor
of Hilco Brands, LLC, a Delaware limited liability company, as arranger and
agent for the Lenders (as defined below) party to the Financing Agreement
referred to below (in such capacity, the “Agent”).
 
WITNESSETH:
 
WHEREAS, Grantor, the Borrowers, the lenders from time to time party thereto
(collectively, the “Lenders”) and the Agent are parties to a Financing Agreement
also dated as of this date (as the same may be amended, restated or otherwise
modified from time to time, being hereinafter referred to as the “Financing
Agreement”);
 
WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain a certain term loan in the original principal amount of Seven Million
Dollars ($7,000,000.00) to the Borrowers (the “Loan”);
 
WHEREAS, it is a condition precedent to the making of the Loan pursuant to the
Financing Agreement that Grantor shall have executed and delivered to the Agent
a security agreement providing for the grant to the Agent, for the benefit of
the Lenders, of a security interest in all tangible and intangible personal
property and fixtures of Grantor and the other Borrowers;
 
WHEREAS, the Borrowers are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by Grantor often being provided through financing obtained by
the other Borrowers and the ability to obtain such financing being dependent on
the successful operations of all of the Borrowers as a whole;
 
WHEREAS, simultaneously with the execution of this Agreement, Agent and Wells
Fargo Retail Finance II, LLC have entered into an Intercreditor Agreement, dated
as of the Effective Date (the “Intercreditor Agreement”), that has been
acknowledged by the Grantor and the other Borrowers; and


WHEREAS, Grantor has determined that the execution, delivery and performance of
this Agreement directly benefit, and are in the best interest of, Grantor and
the other Borrowers.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loan pursuant to the
Financing Agreement, Grantor and the other Borrowers hereby agree with the Agent
as follows:
 
SECTION 1.     Definitions.
 
(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof.  All terms used in this Agreement which are defined in the
Financing Agreement or in Article 9 of the Uniform Commercial Code (the “Code”)
as in effect from time to time in the State of New York and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein.
 
(b) The following terms shall have the respective meanings provided for in the
Code:  “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Security Account”, “Software”, and “Supporting Obligations.”
 
(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
“Books” means all books and records, including all Records indicating,
summarizing or evidencing assets (including the Collateral) or liabilities, all
Records relating to a Person’s business operations or financial condition, and
all goods and General Intangibles related to such information.
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor and any  other Borrower as licensee or licensor
and providing for the grant of any right to use or sell any works covered by any
copyright (including, without limitation, all Copyright Licenses set forth in
Schedule II hereto).
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, now or hereafter owned, acquired, created or used
by Grantor or any other Borrower (including, without limitation, all copyrights
described in Schedule II hereto), all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Copyright Office or in any similar office or
agency of the United States or any other country or any political subdivision
thereof), all reissues and extensions or renewals thereof, all income,
royalties, damages and payments now and hereafter due or payable or both with
respect to the foregoing, including, without limitation, damages and payments
for past, present or future infringements or misappropriations thereof, all
rights to sue for past, present and future infringements or misappropriations
thereof, and all other rights corresponding thereto throughout the world.
 
2

--------------------------------------------------------------------------------


 
“Customer Records” means all customer lists, formulae, Website Collateral and
other Records of Grantor and the other Borrowers relating to the distribution of
products and services in connection with which any of such Trademarks are used.
 
“Domain Names” means fredericks.com or any other Internet domain name by which
customers of Grantor or any other Borrower may access an Internet website
through which Grantor or any other Borrower conducts business.
 
“Hosting Agent” means any Person engaged to host or maintain any Website
Collateral.
 
“Hosting Agreement” means any agreement between Grantor and/or any other
Borrower and any Hosting Agent.
 
“Intellectual Property” means the Copyrights, Patents and Trademarks.
 
“Licenses” means (a) the Copyright Licenses, the Trademark Licenses and the
Patent Licenses, and all other license agreements and covenants not to sue with
any other party with respect to any Patent, Trademark, or Copyright, along with
any and all (i) renewals, extensions, supplements and continuations thereof,
(ii) income, royalties, damages, claims and payments now and hereafter due
and/or payable to Grantor or any other Borrower with respect thereto, including,
without limitation, the right to recover any damages and payments for past,
present and future breaches thereof, (iii) rights to sue for past, present and
future breaches thereof and (iv) other rights to use, exploit or practice any or
all of the Patents, Trademarks or Copyrights throughout the world, in each case
whether now owned or hereafter acquired by Grantor or any other Borrower, and
(b) the Hosting Agreement and any other agreement relating to the Website
Collateral or any Website, or both.
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor or any other Borrower as licensee or licensor
and providing for the grant of any right to manufacture, use or sell any
invention covered by any Patent (including, without limitation, all Patent
Licenses set forth in Schedule II hereto).
 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
hereafter owned, acquired or used by Grantor or any other Borrower (including,
without limitation, all domestic and foreign letters patent, design patents,
utility patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how
and formulae described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office,
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), all reissues, divisions, continuations,
continuations-in–part, extensions, renewals and reexaminations thereof, all
income, royalties, damages and payments now and hereafter due or payable or both
with respect to the foregoing, including, without limitation, damages and
payments for past, present or future infringements or misappropriations thereof,
all rights to sue for past, present and future infringements or
misappropriations thereof, and all other rights corresponding thereto throughout
the world.
 
3

--------------------------------------------------------------------------------


 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming Grantor or any other Borrower as licensor or licensee
and providing for the grant of any right concerning any Trademark, together with
any goodwill connected with and symbolized by any such trademark licenses,
contracts or agreements and the right to prepare for sale or lease and sell or
lease any and all Inventory now or hereafter owned by Grantor or any other
Borrower and now or hereafter covered by such licenses (including, without
limitation, all Trademark Licenses described in Schedule II hereto).
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, corporate names, business
names, d/b/a’s, fictitious names, alternate names, Domain Names and other
Internet domain names, trade dress, trade styles, designs, logos and other
source or business identifiers and all general intangibles of like nature, now
or hereafter owned, adopted, created, acquired or used by Grantor or any other
Borrower (including, without limitation, all domestic and foreign trademarks,
service marks, collective marks, certification marks, trade names, corporate
names, business names, d/b/a’s, fictitious names, alternate names, Internet
domain names, trade dress, trade styles, designs, logos and other source or
business identifiers described in Schedule II hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof), and
all reissues, extensions or renewals thereof, together with the entire product
lines and goodwill of the business connected with and symbolized by the
foregoing, all income, royalties, damages and payments now and hereafter due or
payable or both with respect to the foregoing, including, without limitation,
damages and payments for past, present or future infringements or
misappropriations thereof, all rights to sue for past, present and future
infringements or misappropriations thereof, and all other rights corresponding
thereto throughout the world, and all Customer Records.
 
“Website” means an Internet website accessible through a Domain Name, as may be
modified from time to time.
 
“Website Collateral” means all data and content maintained by all Hosting Agents
pursuant to the Hosting Agreement or any other similar agreement with any other
Person.
 
SECTION 2.     Grant of Security Interest.  As collateral security for all of
the Obligations (as defined in Section 3 hereof), Grantor and the other
Borrowers hereby pledge and grant to the Agent, for the benefit of the Lenders,
a continuing security interest in all of the tangible and intangible personal
property and Fixtures of Grantor and the other Borrowers, wherever located and
whether now or hereafter existing and whether now owned or hereafter acquired,
of every kind and description, tangible or intangible (the “Collateral”),
including, without limitation, the following:
 
4

--------------------------------------------------------------------------------


 
(a) all Accounts;
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) the Commercial Tort Claims specified on Schedule VI hereto;
 
(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Agent, any Lender or any Subordinated Lender, or any affiliate,
representative, agent or correspondent of the Agent, such Lender or such
Subordinated Lender;
 
(e) all Documents;
 
(f) all Equipment;
 
(g) all Fixtures;
 
(h) all General Intangibles (including, without limitation, all Payment
Intangibles);
 
(i) all Goods;
 
(j) all Instruments (including, without limitation, Promissory Notes);
 
(k) all Inventory;
 
(l) all Investment Property;
 
(m) all Intellectual Property and all Licenses;
 
(n) all Leases;
 
(o) all Letter-of-Credit Rights;
 
(p) all Supporting Obligations;
 
(q) all other tangible and intangible personal property of Grantor and the other
Borrowers (whether or not subject to the Code), including, without limitation,
all bank and other accounts and all cash and all investments therein, all
proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the property of Grantor and the
other Borrowers described in the preceding clauses of this Section 2 (including,
without limitation, any proceeds of insurance thereon and all causes of action,
claims and warranties now or hereafter held by Grantor or any other Borrower in
respect of any of the items listed above), and all Books, correspondence, files
and other Records, including, without limitation, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
Grantor, any other Borrower or any other Person from time to time acting for
Grantor or any other Borrower that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and
 
5

--------------------------------------------------------------------------------


 
(r) all Proceeds, including all Cash Proceeds and Noncash Proceeds, including,
without limitation, instruments representing obligations to pay amounts in
respect of any Patents, Trademarks, Copyrights or Licenses, and products of any
and all of the foregoing Collateral;
 
in each case howsoever Grantor’s or any Borrower’s interest therein may arise or
appear (whether by ownership, security interest, claim or otherwise).
 
SECTION 3.     Security for Obligations.  This Security Agreement is intended to
grant to the Agent, on behalf of the Lenders, a first priority lien on and
security interest in all of the Grantor’s Intellectual Property and Licenses,
and a second priority lien on and security interest  in all of  the other
Collateral as continuing collateral security for all of the following
obligations, in each case subject to Permitted Liens, whether now existing or
hereafter incurred (the “Obligations”):
 
(a) the prompt payment or satisfaction by each Borrower, as and when due and
payable (by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all Obligations (as defined in the Financing Agreement),
including, without limitation, (i) principal of and interest on the Loan
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Borrower, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding) and (ii) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any Loan
Document; and
 
(b) the due performance and observance by each Borrower of all of its other
obligations from time to time existing in respect of the Loan Documents.
 
SECTION 4.     Representations and Warranties.  Grantor and each of the other
Borrowers, jointly and severally, represents and warrants as follows:
 
(a) Schedule I hereto sets forth (i) the exact legal name of Grantor and each
Borrower, and (ii) the organizational identification number of Grantor and each
Borrower or states that no such organizational identification number exists.
 
(b) Each of Grantor and the other Borrowers (i) is a corporation, duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction of its organization as set forth on Schedule I hereto, (ii) has all
requisite power and authority to execute, deliver and perform this Agreement and
each other Loan Document to be executed and delivered by it pursuant hereto and
to consummate the transactions contemplated hereby and thereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to be qualified or in good standing could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
(c) The execution, delivery and performance by Grantor and the other Borrowers
of this Agreement and each other Loan Document to which Grantor or any other
Borrower is a party or will be a party (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene its charter or
by-laws,  or any applicable law or any contractual restriction binding on or
otherwise affecting Grantor or any other Borrower or any of their respective
properties, (iii) do not and will not result in or require the creation of any
Lien, security interest or other charge or encumbrance upon or with respect to
any of their properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to it or the
operations or any of its properties, except where such default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
(d) This Agreement is, and each other Loan Document to which Grantor or any
other Borrower is or will be a party, when executed and delivered pursuant
hereto, will be, a legal, valid and binding obligation of Grantor and each other
Borrower that is a party thereto, enforceable against Grantor or such other
Borrower in accordance with its terms.
 
(e) There is no pending or, to the knowledge of Grantor or any other Borrower,
threatened action, suit, proceeding or claim before any Governmental Authority
or any arbitrator, or any order, judgment or award by any Governmental Authority
or arbitrator, that may adversely affect the grant by Grantor or any other
Borrower, or the perfection, of the security interest purported to be created
hereby in the Collateral, or the exercise by the Agent of any of its rights or
remedies hereunder.
 
(f) All taxes, assessments and other governmental charges imposed upon Grantor
or any other Borrower or any property of Grantor or any other Borrower
(including, without limitation, all federal income and social security taxes on
employees’ wages) and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP.
 
(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located at
the addresses specified therefor in Schedule III hereto.  The chief places of
business and chief executive offices of Grantor and each other Borrower, the
place where Grantor and each other Borrower keep their respective Books and
Records concerning Accounts and all originals of all Chattel Paper are located
at the addresses specified therefor in Schedule III hereto.  None of the
Accounts are evidenced by a Promissory Note or other Instrument.  Set forth in
Schedule II hereto is (i) a complete and correct list of each trade name used by
Grantor and each other Borrower and (ii) the name of, and each trade name used
by, each person from which Grantor or any other Borrower has acquired any
substantial part of the Collateral.
 
7

--------------------------------------------------------------------------------


 
(h) Grantor has delivered to the Agent complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represents all of the Licenses existing on the date of this
Agreement.  Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of Grantor or any other Borrower or
any of their Affiliates in respect thereof.  Each License now existing is, and
each other License will be, the legal, valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with its
terms.  No default thereunder by any such party has occurred, nor does any
defense, offset, deduction or counterclaim exist thereunder in favor of any such
party, except where such default, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(i) Grantor and/or the other Borrowers own and control, or otherwise possess
adequate rights to use, all Trademarks, Patents and Copyrights, which are the
only trademarks, patents, copyrights, inventions, trade secrets, proprietary
information and technology, know-how, formulae, rights of publicity and/or other
intellectual property rights necessary to conduct their respective businesses in
substantially the same manner as conducted as of the date hereof.  Schedule II
hereto sets forth a true and complete list of all Intellectual Property and
Licenses owned or used by Grantor and/or the other Borrowers as of the date
hereof.  All of such Trademarks, Patents and Copyrights are subsisting and in
full force and effect, have not been adjudged invalid or unenforceable, are
valid and enforceable and have not been abandoned in whole or in part.  Except
as set forth in Schedule II, none of such Intellectual Property is the subject
of any licensing or franchising agreement.  Neither Grantor nor any other
Borrower has any knowledge of any conflict with the rights of others to any
Intellectual Property and, to the best knowledge of Grantor and each other
Borrower, is not now infringing or in conflict with any such rights of others in
any material respect, and to the best knowledge of Grantor and each other
Borrower, no other Person is now infringing or in conflict in any material
respect with any such properties, assets and rights owned or used by Grantor or
any other Borrower.  Neither Grantor nor any other Borrower has received any
notice that it is violating or has violated the trademarks, patents, copyrights,
inventions, trade secrets, proprietary information and technology, know-how,
formulae, rights of publicity or other intellectual property rights of any third
party.  All Equipment, including, without limitation, computers, servers,
modems, monitors, printers, plotters, or memory storage devices, used in
connection with the creation, design, maintenance or operation of the Websites
(the “Related Equipment”) is owned by Grantor or another Borrower, except as
otherwise set forth on Schedule III attached hereto.  All information
heretofore, herein or hereafter supplied to the Agent by or on behalf of Grantor
and the other Borrowers with respect to the Intellectual Property and/or the
Licenses is accurate and complete in all material respects.
 
(j) Grantor and each other Borrower is and will be at all times the sole and
exclusive owner of, or otherwise have and will have adequate rights in, the
Collateral free and clear of any Lien except for (i) the Liens created by this
Agreement and (ii) Permitted Liens, except that any such Permitted Lien that
covers any Intellectual Property, Licenses or Proceeds of the foregoing is
junior and subordinate of the Agent’s Lien therein.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except (A) such as may
have been filed in favor of the Agent relating to this Agreement and (B) such as
may have been filed to perfect or protect any Permitted Liens.
 
8

--------------------------------------------------------------------------------


 
(k) The exercise by the Agent of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or otherwise
affecting Grantor or any other Borrower or any of their respective properties
and will not result in or require the creation of any Lien upon or with respect
to any of their respective properties.
 
(l) Subject to the provisions of the Intercreditor and Subordination Agreement,
no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by Grantor and the other Borrowers, or the
perfection, of the security interest purported to be created hereby in the
Collateral or (ii) the exercise by the Agent of any of its rights and remedies
hereunder, except (A) for the filing under the Uniform Commercial Code as in
effect in the applicable jurisdiction of the financing statements described in
Schedule V hereto, all of which financing statements have been duly filed and
are in full force and effect, (B) with respect to the perfection of the security
interest created hereby in the United States Intellectual Property, for the
recording of the appropriate Agreement for Security, substantially in the form
of Exhibit A hereto, in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C) with respect to the
perfection of the security interest created hereby in foreign Intellectual
Property and Licenses, for registrations and filings in jurisdictions located
outside of the United States and covering rights in such jurisdictions relating
to the Intellectual Property and Licenses, and/or (D) the taking possession of
all Documents, Chattel Paper, Instruments and cash constituting Collateral.
 
(m) This Agreement creates in favor of the Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral, as
security for the Obligations.  The recording of the Agreements for Security
executed pursuant hereto in the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, and the filing of the
financing statements described in Schedule V hereto and, with respect to
Intellectual Property hereafter existing and not covered by an Agreement for
Security, the recording in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, of appropriate instruments,
result in the perfection of such security interests.  Such security interests
are, or in the case of Collateral in which Grantor or any other Borrower obtains
rights after the date hereof, will be, perfected, first priority security
interests,  subject only to the Permitted Liens (except that any such Permitted
Lien that covers any Intellectual Property, Licenses or Proceeds of the
foregoing shall be junior and subordinate to the Agent’s Lien therein) and the
recording of such instruments.  Such recordings and filings and all other
actions necessary or desirable to perfect and protect such security interest
have been duly taken, except for (i) the Agent’s having possession of Documents,
Chattel Paper, Instruments and cash constituting Collateral after the date
hereof, and (ii) and the other filings and recordations described in Section
4(l) hereof.
 
(n) Neither Grantor nor any other Borrower have any Commercial Tort Claims and
is not aware of any such pending claims, except for such claims described in
Schedule VI.
 
9

--------------------------------------------------------------------------------


 
SECTION 5.     Covenants as to the Collateral.  Subject to the provisions of the
Intercreditor Agreement, so long as any principal of or interest on the Loan or
any other Obligation (whether or not due) shall remain unpaid unless the Agent
shall otherwise consent in writing:
 
(a) Further Assurances.  Grantor and the other Borrowers will at their expense,
at any time and from time to time, promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
desirable or that the Agent may request in order (i) to perfect and protect the
security interest purported to be created hereby; (ii) to enable the Agent to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral; or (iii) otherwise to effect the purposes of this Agreement,
including, without limitation:  (A) marking conspicuously each License and, at
the request of the Agent, each of their Records pertaining to the Collateral
with a legend, in form and substance satisfactory to the Agent, indicating that
such License or Collateral is subject to the security interest created hereby,
(B) if any Account shall be evidenced by a Promissory Note or other Instrument,
in a face amount exceeding $10,000, delivering and pledging to the Agent
hereunder such Promissory Note, Instrument or Chattel Paper, duly endorsed and
accompanied by executed instruments of transfer or assignment, all in form and
substance satisfactory to the Agent, (C) executing and filing (to the extent, if
any, that Grantor’s or any other Borrower’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that the Agent may
request in order to perfect and preserve the security interest purported to be
created hereby, (D) furnishing to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail, (E) if any Collateral shall be in the possession of a
third party, notifying such Person of the Agent’s security interest created
hereby and obtaining a written acknowledgment from such Person that such Person
holds possession of the Collateral for the benefit of the Agent, which such
written acknowledgement shall be in form and substance satisfactory to the
Agent, (F) if at any time after the date hereof, Grantor or any other Borrower
acquires or holds any Commercial Tort Claim, immediately notifying the Agent in
a writing signed by Grantor setting forth a brief description of such Commercial
Tort Claim and granting to the Agent a security interest therein and in the
proceeds thereof, which writing shall incorporate the provisions hereof and
shall be in form and substance satisfactory to the Agent, and (G) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable, in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.
 
(b) Location of Equipment and Inventory.  Grantor and the other Borrowers will
keep the Equipment and Inventory (other than used Equipment and Inventory sold
in the ordinary course of business) at the locations specified therefor in
Section 4(g) hereof or, (x) upon at least thirty (30) days’ prior written notice
to the Agent, (y) the delivery to the Agent of a new Schedule III hereto
indicating each new location of the Equipment and Inventory, and (z) at such
other locations in the continental United States as Grantor or another Borrower
may elect, provided that (i) all action has been taken to grant to the Agent a
perfected, second priority security interest in such Equipment and Inventory
(subject only to Permitted Liens), and (ii) the Agent’s rights in such Equipment
and Inventory, including, without limitation, the existence, perfection and
priority of the security interest created hereby in such Equipment and
Inventory, are not adversely affected thereby.
 
10

--------------------------------------------------------------------------------


 
(c) Condition of Equipment.  Grantor and each other Borrower will maintain or
cause the Equipment to be maintained and preserved in good condition, repair and
working order as when acquired and in accordance with any manufacturer’s manual,
ordinary wear and tear excepted, and will forthwith, or in the case of any loss
or damage to any Equipment as quickly as practicable after the occurrence
thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Agent may request to such
end.  Grantor and/or each other Borrower will promptly furnish to the Agent a
statement describing in reasonable detail any loss or damage in excess of
$25,000 to any Equipment.
 
(d) Taxes, Etc.  Grantor and each other Borrower agree to pay promptly when due
all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.
 
(e) Insurance.
 
(i)           Grantor and each other Borrower will, at their own expense,
maintain insurance in accordance with Section 6.01(h) of the Financing Agreement
and the other terms and conditions of the Financing Agreement.  Each policy for
liability insurance shall provide for all losses to be paid on behalf of the
Agent and Grantor (and/or the other Borrowers, as applicable), as their
respective interests may appear, and each policy for property damage insurance
shall provide for all losses to be adjusted with, and paid directly to, the
Agent.  Each such policy shall in addition (A) name Grantor (and/or the other
Borrowers, as applicable) and the Agent as insured parties thereunder (without
any representation or warranty by or obligation upon the Agent) as their
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Agent on its own account notwithstanding any
action, inaction or breach of representation or warranty by Grantor or any other
Borrower, (C) provide that there shall be no recourse against the Agent for
payment of premiums or other amounts with respect thereto and (D) provide that
at least thirty (30) days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Agent by the
insurer.  Grantor and each other Borrower will, if so requested by the Agent,
deliver to the Agent original or duplicate policies of such insurance and, as
often as the Agent may reasonably request, a report of a reputable insurance
broker with respect to such insurance.  Grantor and each other Borrower will
also, at the request of the Agent, execute and deliver instruments of assignment
of such insurance policies and cause the respective insurers to acknowledge
notice of such assignment.
 
11

--------------------------------------------------------------------------------


 
(ii)           All insurance payments, including, without limitation, any
reimbursements, made under any liability insurance policy maintained by Grantor
and/or the other Borrower pursuant to this Section 5(e) may be paid directly to
the Person who shall have incurred liability covered by such insurance.  In the
case of any loss involving damage to Equipment or Inventory any proceeds of
insurance maintained by Grantor pursuant to this Section 5(e) shall, subject to
any prior payments to the holders of any Permitted Liens, be paid to the Agent
as to which paragraph (iii) of this Section 5(e) is not applicable, Grantor and
each other Borrower will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by Grantor or any other Borrower pursuant to this Section 5(e) shall
be paid by the Agent to Grantor as reimbursement for the costs of such repairs
or replacements.
 
(f) Provisions Concerning the Accounts.
 
(i)           Neither Grantor nor any other Borrower shall, without the prior
written consent of the Agent, change (A) its name, identity or organizational
structure or (B) its jurisdiction of incorporation as set forth in Section 4(b)
hereto.  Grantor and each other Borrower shall (x) immediately notify the Agent
upon obtaining an organizational identification number, if on the date hereof
Grantor did not have such identification number, and (y) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Agent pursuant to the terms of the Financing Agreement to inspect and make
abstracts from such Records and Chattel Paper.
 
(ii)           Grantor and each other Borrower will, except as otherwise
provided in this subsection (f), continue to collect, at its own expense, all
amounts due or to become due under the Accounts.  In connection with such
collections, Grantor and each other Borrower may (and, at the Agent’s direction,
will) take such action as Grantor, such Borrower or the Agent may deem necessary
or advisable to enforce collection or performance of the Accounts; provided,
however, that, subject to the prior rights of the holders of any Permitted
Liens, the Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default, to notify the Account Debtors or
obligors under any Accounts of the assignment of such Accounts to the Agent and
to direct such Account Debtors or obligors to make payment of all amounts due or
to become due to Grantor or such Borrower thereunder directly to the Agent or
its designated agent and, upon such notification and at the expense of Grantor
or such Borrower and to the extent permitted by law, to enforce collection of
any such Accounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Grantor or such Borrower
might have done.  After receipt by Grantor or any other Borrower of a notice
from the Agent that the Agent has notified, intends to notify, or has enforced
or intends to enforce Grantor’s or any other Borrower’s rights against the
Account Debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by Grantor or any other Borrower in respect of the
Accounts shall, subject to the prior rights of the holders of any Permitted
Liens:  (i) be received in trust for the benefit of the Agent hereunder, (ii) be
segregated from other funds of Grantor or any other Borrower and (iii) be
forthwith paid over to the Agent, in the same form as so received (with any
necessary endorsement) to be held as cash collateral and, in any such event,
either (i) credited to the Loan Account so long as no Event of Default shall
have occurred and be continuing or (ii) if an Event of Default shall have
occurred and be continuing, applied as specified in Section 7(b) hereof, and (B)
subject to the prior rights of the holders of any Permitted Liens, neither
Grantor nor any other Borrower will adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any Account Debtor or obligor
thereof or allow any credit or discount thereon.  In addition, upon the
occurrence and during the continuance of an Event of Default, subject to the
prior rights of the holders of any Permitted Liens, the Agent may (in its sole
and absolute discretion) direct any or all of the banks and financial
institutions with which Grantor or any other Borrower either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Agent by wire transfer (to such account as the Agent shall
specify, or in such other manner as the Agent shall direct) all or a portion of
such securities, cash, investments and other items held by such
institution.  Subject to the prior rights of the holders of any Permitted Liens,
any such securities, cash, investments and other items so received by the Agent
shall (in the sole and absolute discretion of the Agent) be held as additional
Collateral for the Obligations or distributed in accordance with Section 7
hereof.
 
12

--------------------------------------------------------------------------------


 
(g) Provisions Concerning the Licenses.
 
(i)           Grantor and each other Borrower will promptly notify the Agent in
writing if Grantor or such Borrower reasonably believe that :  (A) any party to
a License other than Grantor or such Borrower is in breach or default of its
obligations under such License; or (B) Grantor or such Borrower has a claim
against any other party to a License; or (C) any party to a License has a claim
against Grantor or any other Borrower.  Upon the occurrence and during the
continuance of any breach or default under any License by any party thereto
other than Grantor or any other Borrower, (A) Grantor or such Borrower will,
promptly after obtaining knowledge thereof, give the Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto, (B) neither Grantor nor any other
Borrower will, without the prior written consent of the Agent, declare or waive
any such breach or default or affirmatively consent to the cure thereof or
exercise any of its remedies in respect thereof, and (C) Grantor and each other
Borrower will, upon written instructions from the Agent and at Grantor’s
expense, take such action as the Agent may deem necessary or advisable in
respect thereof.
 
(ii)           Grantor and each other Borrower will, at their expense, promptly
deliver to the Agent a copy of each notice or other communication received by it
by which any other party to any License purports to exercise any of its rights
or affect any of its obligations thereunder, together with a copy of any reply
by Grantor or such Borrower thereto.
 
(iii)           Grantor and each other Borrower will exercise promptly and
diligently each and every right which it may have under each License (other than
any right of termination) and will duly perform and observe in all respects all
of its obligations under each License and will take all actions necessary to
maintain the Licenses in full force and effect.  Neither Grantor nor any other
Borrower will enter into any new License without the prior written consent of
the Agent.  Neither Grantor nor any other Borrower will, without the prior
written consent of the Agent, cancel, terminate, amend or otherwise modify in
any respect, or waive any provision of, any License.  If any License is subject
to renewal, Grantor and/or the other Borrowers shall give the Agent written
notice of its intentions regarding such renewal at least ninety (90) days prior
to the renewal date.
 
13

--------------------------------------------------------------------------------


 
(h) Transfers and Other Liens.
 
(i)           Except to the extent expressly permitted by this Agreement or the
Financing Agreement, neither Grantor nor any other Borrower will sell, assign
(by operation of law or otherwise), lease, rent, license, exchange or otherwise
transfer or dispose of any of the Collateral.
 
(ii)           Except to the extent expressly permitted by this Agreement or the
Financing Agreement, neither Grantor nor any other Borrower will create, suffer
to exist or grant any Lien upon or with respect to any Collateral.
 
(iii)           Except to the extent expressly permitted by this Agreement or
the Financing Agreement, neither Grantor nor any other Borrower will sell,
assign (by operation of law or otherwise), lease, rent, license, exchange,
otherwise transfer or dispose of, or provide any third party with a copy of or
access to any Customer Records.
 
(i) Intellectual Property.
 
(i)           If applicable, Grantor and each other Borrower has duly executed
and delivered the applicable Agreement for Security in the form attached hereto
as Exhibit A.  Grantor and each other Borrower (either itself or through
licensees) will, and will cause each licensee thereof to, take all action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices and markings
and using the Trademarks on each applicable trademark class of goods in order to
so maintain the Trademarks in full force, free from any claim of abandonment for
non-use, and neither Grantor nor any other Borrower will (nor permit any
licensee thereof to) take any act or knowingly omit to take any act whereby any
Intellectual Property may be abandoned or cancelled or otherwise become
invalidated; provided, however, that so long as no Event of Default has occurred
and is continuing, neither Grantor nor any other Borrower shall have any
obligation to use or to maintain any Intellectual Property (A) that relates
solely to any product or work, that has been, or is in the process of being,
discontinued, abandoned or terminated, (B) that is being replaced with
Intellectual Property substantially similar to the Intellectual Property that
may be abandoned, cancelled or otherwise become invalid, so long as the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such replacement Intellectual Property is subject to the Lien and security
interest created by this Agreement or (C) that is substantially the same as
other Intellectual Property that is in full force and effect, so long as the
failure to use or maintain such Intellectual Property could not reasonably be
expected to have a Material Adverse Effect or on the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement.
 
(ii)           If any Intellectual Property is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, Grantor
and each other Borrower shall (x) upon learning of such infringement,
misappropriation, dilution or other violation, promptly notify the Agent and (y)
to the extent Grantor or such other Borrower shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as Grantor or such other Borrower shall
deem appropriate under the circumstances to protect such Intellectual Property.
 
14

--------------------------------------------------------------------------------


 
(iii)           Grantor shall furnish to the Agent from time to time (but,
unless an Event of Default has occurred and is continuing, no more frequently
than quarterly) statements and schedules further identifying and describing the
Intellectual Property and Licenses and such other reports in connection with the
Intellectual Property and Licenses as the Agent may reasonably request, all in
reasonable detail and promptly upon request of the Agent.  Following receipt by
the Agent of any such statements, schedules or reports, Grantor and each other
Borrower shall modify this Agreement by amending Schedule II hereto, as the case
may be, to include any Intellectual Property and Licenses which become part of
the Collateral under this Agreement, and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the judgment of the
Agent, desirable to subject such Intellectual Property and Licenses to the Lien
and security interest created by this Agreement.  
 
(iv)           Grantor and each other Borrower will cause to be taken all
necessary and appropriate steps in any proceeding before the United States
Patent and Trademark Office and the United States Copyright Office or any
similar office or agency in the United States or any other country or political
subdivision thereof to maintain each registration of the Intellectual Property
(other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits or declarations of use, affidavits or declarations of
incontestability, opposition, interference and cancellation proceedings, and
payment of maintenance fees, filing fees, taxes and/or other governmental
fees.  Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, neither Grantor nor any other
Borrower may abandon or otherwise permit any Intellectual Property to become
invalid without the prior written consent of the Agent, and if any Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, Grantor or another Borrower will take such
action as the Agent shall deem appropriate under the circumstances to protect
such Intellectual Property.
 
(v)           Grantor and each other Borrower shall apply for registration of
Intellectual Property to the extent it deems necessary or advisable in its
reasonable business judgment as such Intellectual Property is created, adopted
or used and diligently prosecute such applications; provided, however, that in
no event shall Grantor or any other Borrower, either itself or through any
agent, employee, licensee or designee, file an application for the registration
of any Intellectual Property unless it gives the Agent prior written notice
thereof.  Grantor and each other Borrower shall take such actions as the Agent
may request from time to time to perfect or continue the perfection of the
Lenders’ interest in the Intellectual Property.  Upon request of the Agent,
Grantor and/or another Borrower, as appropriate, shall execute, authenticate and
deliver any and all agreements, instruments, documents and papers as the Agent
may reasonably request to evidence the Agent’s security interest hereunder in
such Intellectual Property and the General Intangibles of Grantor and the other
Borrowers relating thereto or represented thereby, and each of Grantor and the
other Borrowers hereby appoints the Agent their attorney-in-fact to execute
and/or authenticate and file all such writings for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed, and such power (being
coupled with an interest) shall be irrevocable until the termination of all
Commitments, the repayment or satisfaction of all of the Obligations in full and
the termination of each of the Loan Documents.  Upon request of the Agent,
Grantor and each other Borrower shall provide the Agent with copies of all
filings made with respect to any of the Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, and any
similar office or agency of the United States or any country or any political
subdivision thereof.
 
15

--------------------------------------------------------------------------------


 
(j) Inspection and Reporting.  Grantor and each other Borrower shall permit the
Agent, or any agents or representatives thereof or such professionals or other
Persons as the Agent may designate (i) to examine, inspect and make copies of
and abstracts from such Grantor’s and any other Borrower’s records  and books of
account, (ii) to visit and inspect its properties, (iii) to verify materials,
leases, notes, Accounts, Inventory and other assets of such Grantor or such
other Borrower from time to time, (iii) to conduct audits, physical counts,
appraisals and/or valuations at the locations of such Grantor , in each case as
provided in the Financing Agreement and (iv) to discuss the affairs, finances
and accounts of the Grantor or such other Borrower with any of its directors,
officers, managerial employees, independent accountants or any of its other
representatives.
 
(k) Websites and Website Collateral.  Grantor and each other Borrower will (i)
maintain its Websites in continuous operation, providing at least its current
level of functionality with respect to Grantor’s or such other Borrower’s
business operations, (ii) maintain the Website Collateral and Related Equipment
at the Hosting Agent’s premises and, notwithstanding anything herein to the
contrary, obtain the Agent’s prior written consent prior to any removal from or
change in such location, (iii) permit the Agent, and cause the Hosting Agent to
permit the Agent, to inspect such Website Collateral and Related Equipment at
any time, (iv) promptly upon request by the Agent, cause the administrative
contact for the Domain Names to be changed to a person designated by the Agent,
and not permit any other change or revision in such information without the
prior written consent of the Agent, (v) maintain with the records of the
applicable domain name registrar a billing contact who has a position within
Grantor or another Borrower and has actual responsibility for taking whatever
action is necessary for the maintenance of such Domain Names, (vi) pay all fees
and charges required for the maintenance of such Domain Names at least thirty
(30) days before any such fee or charge is due, and (vii) not obtain any
License, whether of Software or Intellectual Property, for use in connection
with any of the Websites, without the prior written consent of the
Agent.  Grantor and each other Borrower shall furnish to the Agent, promptly
upon request, (A) a waiver and consent agreement executed by the Hosting Agent
in connection with the Website Collateral, such waiver and consent to be in such
form and upon such terms as are acceptable to the Agent, and (B) an executed
Registrant Name Change Agreement (or such other document required by the
applicable domain name registrar in connection with the change of registrant for
a Domain Name) providing for the naming of the Agent as registrant for each of
the Domain Names, to be held in escrow by the Agent until the occurrence of an
Event of Default.
 
16

--------------------------------------------------------------------------------


 
SECTION 6.    Additional Provisions Concerning the Collateral.
 
(a) Grantor and each other Borrower hereby (i) authorizes the Agent to file, one
or more financing or continuation statements, and amendments thereto (which may
identify the collateral as all assets of Grantor and all other Borrowers (or
words of similar effect) or as being of an equal or lesser scope or with greater
detail), relating to the Collateral and (ii) ratifies such authorization to the
extent that the Agent has filed any such financing or continuation statements,
or amendments thereto, prior to the date hereof.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
(b) Grantor and each other Borrower hereby irrevocably appoints the Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of
Grantor and such other Borrowers and their names or otherwise, from time to time
in the Agent’s discretion, to take any action and to execute any instrument
which the Agent may deem necessary or advisable to accomplish the purposes of
this Agreement (subject to the rights of Grantor and the other Borrowers under
Section 5 hereof), including, without limitation, (i) to obtain and adjust
insurance required to be paid to the Agent pursuant to Section 5(e) hereof, (ii)
to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above, (iv) to file any claims or take any action or institute any proceedings
which the Agent may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of the Agent and the Lenders with
respect to any Collateral, and (v) to execute assignments, licenses and other
documents to enforce the rights of the Agent and the Lenders with respect to any
Collateral.  This power is coupled with an interest and is irrevocable until all
of the Obligations are paid in full after the termination of the Financing
Agreement and the other Loan Documents.
 
(c) For the purpose of enabling the Agent to exercise rights and remedies
hereunder, at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, Grantor and each other Borrower
hereby grants to the Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Grantor or any other Borrower) to use, assign, license or
sublicense any of the Intellectual Property and/or Licenses now owned or
hereafter acquired by Grantor any other Borrower, wherever the same may be
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.  Notwithstanding anything
contained herein to the contrary, but subject to the provisions of the Financing
Agreement that limit the right of Grantor or any other Borrower to dispose of
its property and Sections 5(g), (h) and (i) hereof, so long as no Event of
Default shall have occurred and be continuing, Grantor and the other Borrowers
may exploit, use, enjoy or protect the Intellectual Property and Licenses in the
ordinary course of its business.  In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Agent shall from
time to time, upon the request of Grantor, execute and deliver any instruments,
certificates or other documents, in the form reasonably requested, which Grantor
or any other Borrower shall have certified are appropriate (in Grantor’s or such
other Borrower’s judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property and/or Licenses).  Further, upon the payment or
satisfaction in full of all of the Obligations after the termination of the
Financing Agreement and the other Loan Documents, the Agent (subject to Section
11(e) hereof) shall release to Grantor or another Borrower, as appropriate, all
of the Agent’s right, title and interest in and to the Intellectual Property and
the Licenses, all without recourse, representation or warranty whatsoever.  The
exercise of rights and remedies hereunder by the Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by
Grantor or any other Borrower in accordance with the second sentence of this
clause (c).  Grantor and each other Borrower hereby release the Agent from any
claims, causes of action and demands at any time arising out of or with respect
to any actions taken or omitted to be taken by the Agent under the powers of
attorney granted herein other than actions taken or omitted to be taken through
the Agent’s gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.
 
17

--------------------------------------------------------------------------------


 
(d) If Grantor or any other Borrower fail to perform any agreement contained
herein, the Agent may itself perform, or cause performance of, such agreement or
obligation, in the name of Grantor or such other Borrower, and the expenses of
the Agent incurred in connection therewith shall be payable by Grantor or such
other Borrower pursuant to Section 8 hereof and shall be secured by the
Collateral.
 
(e) The powers conferred on the Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.
 
(f) Anything herein to the contrary notwithstanding (i) Grantor and the other
Borrowers shall remain liable under the Licenses and otherwise with respect to
any of the Collateral to the extent set forth therein to perform all of their
respective obligations thereunder to the same extent as if this Agreement had
not been executed, (ii) the exercise by the Agent of any of its rights hereunder
shall not release Grantor or any other Borrower from any of its obligations
under the Licenses or otherwise in respect of the Collateral, and (iii) the
Agent shall not have any obligation or liability by reason of this Agreement
under the Licenses or with respect to any of the other Collateral, nor shall the
Agent be obligated to perform any of the obligations or duties of Grantor or any
other Borrower thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
 
18

--------------------------------------------------------------------------------


 
SECTION 7.     Remedies Upon Default.  Subject to the provisions of the
Intercreditor and Subordination Agreement, if any Event of Default shall have
occurred and be continuing: 
 
(a) The Agent may exercise in respect of the Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Agent’s name or into the name of its nominee or nominees (to
the extent the Agent has not theretofore done so) and thereafter receive, for
the benefit of the Agent and the Lenders, all payments made thereon, give all
consents, waivers and ratifications in respect thereof and otherwise act with
respect thereto as though it were the outright owner thereof, (ii) require
Grantor and the other Borrowers to, and Grantor and the other Borrowers hereby
agree that they will at their expense and upon request of the Agent forthwith,
assemble all or part of the Collateral as directed by the Agent and make it
available to the Agent at a place or places to be designated by the Agent that
is reasonably convenient to both parties, and the Agent may enter into and
occupy any premises owned or leased by Grantor or any other Borrower where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Agent’s rights and remedies hereunder or under law,
without obligation to Grantor or any other Borrower in respect of such
occupation, and (iii) without notice except as specified below and without any
obligation to prepare or process the Collateral for sale, (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Agent may
deem commercially reasonable, expressly including, without limitation, to the
Agent or the Lenders (or any of them) pursuant to a credit bid for the amount
then outstanding under the Loan and/or (B) lease, license or dispose of the
Collateral or any part thereof upon such terms as the Agent may deem
commercially reasonable.  Grantor and the other Borrowers agree that, to the
extent notice of sale or any other disposition of the Collateral shall be
required by law, at least five (5) days’ notice to Grantor and the other
Borrowers of the time and place of any public sale or the time after which any
private sale or other disposition of the Collateral is to be made shall
constitute reasonable notification.  The Agent shall not be obligated to make
any sale or other disposition of Collateral regardless of notice of sale having
been given.  The Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so
adjourned.  Grantor and the other Borrowers hereby waive any claims against the
Agent and the Lenders arising by reason of the fact that the price at which the
Collateral may have been sold at a private sale was less than the price which
might have been obtained at a public sale or was less than the aggregate amount
of the Obligations, even if the Agent accepts the first offer received and does
not offer the Collateral to more than one offeree, and waive all rights that
Grantor and/or the other Borrowers may have to require that all or any part of
the Collateral be marshalled upon any sale (public or private) thereof.  Grantor
and the other Borrowers hereby acknowledge that (i) any such sale of the
Collateral by the Agent shall be made without warranty, (ii) the Agent may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely effect the commercial reasonableness of any such sale of the
Collateral.  In addition to the foregoing, (i) upon written notice to Grantor
and the other Borrowers from the Agent, Grantor and the other Borrowers shall
cease any use of the Intellectual Property or any trademark, patent or copyright
similar thereto for any purpose described in such notice; (ii) the Agent may, at
any time and from time to time, upon five (5) days’ prior notice to Grantor and
the other Borrowers, license, whether general, special or otherwise, and whether
on an exclusive or non-exclusive basis, any of the Intellectual Property,
throughout the universe for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine; and (iii) the Agent
may, at any time, pursuant to the authority granted in Section 6 hereof (such
authority being effective upon the occurrence and during the continuance of an
Event of Default) execute and deliver, on behalf of Grantor and/or any other
Borrower, one or more instruments of assignment of the Intellectual Property (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country.
 
19

--------------------------------------------------------------------------------


 
(b) Any cash held by the Agent as Collateral and all Cash Proceeds received by
the Agent in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Agent, be
held by the Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Agent pursuant to Section 8
hereof) in whole or in part by the Agent against, all or any part of the
Obligations in such order as the Agent shall elect, consistent with the
provisions of the Financing Agreement.  Any surplus of such cash or Cash
Proceeds held by the Agent and remaining after payment or satisfaction in full
of all of the Obligations after the termination of the Financing Agreement and
the other Loan Documents shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agent and the Lenders are
legally entitled, Grantor and the other Borrowers shall be liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Agent to collect such deficiency.
 
(d) Grantor and each other Borrower hereby acknowledges that, if the Agent
complies with any applicable state or federal law requirements in connection
with a disposition of the Collateral, such compliance will not adversely effect
the commercial reasonableness of any sale or other disposition of the
Collateral.
 
(e) The Agent shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment or satisfaction of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Agent’s rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising.  To the extent
that Grantor or any other Borrower lawfully may, Grantor and such other
Borrowers hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Grantor and the other Borrowers hereby irrevocably waive the benefits of all
such laws.
 
20

--------------------------------------------------------------------------------


 
SECTION 8.     Indemnity and Expenses.
 
(a) Grantor and each other Borrower agrees to indemnify and hold the Agent
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
legal fees, costs, expenses, and disbursements of Agent’s counsel) to the extent
that they arise out of or otherwise result from this Agreement (including,
without limitation, enforcement of this Agreement), except claims, losses or
liabilities resulting solely and directly from the Agent’s gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.
 
(b) Grantor and the other Borrowers will upon demand pay to the Agent the amount
of any and all costs and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Agent and of any experts and
agents (including, without limitation, any collateral trustee which may act as
agent of the Agent), which the Agent may incur in connection with (i) the
preparation, negotiation, execution, delivery, recordation, administration,
amendment, waiver or other modification or termination of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any Collateral, (iii) the exercise or
enforcement of any of the rights of the Agent hereunder, or (iv) the failure by
Grantor or any other Borrower to perform or observe any of the provisions
hereof.
 
SECTION 9.     Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to Grantor or
any other Borrower, to it in care of the Administrative Borrower at its address
specified in the Financing Agreement or as otherwise specified next to Grantor’s
signature below; if to the Agent, to it at its address specified in the
Financing Agreement; or as to any such Person, at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 9.  All such notices and other
communications shall be effective (i) if mailed, when received or three (3) days
after deposited in the mails, whichever occurs first, (ii) if telecopied, when
transmitted and confirmation received, or (iii) if delivered, upon delivery.
 
SECTION 10.   Security Interest Absolute.  All rights of the Agent and the
Lenders, all Liens and all obligations of Grantor and the other Borrowers
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Financing Agreement, any other Loan Document
or any other agreement or instrument relating thereto, (b) any change in the
time, manner or place of payment or satisfaction of, or in any other term in
respect of, all or any of the Obligations, or any other amendment or waiver of
or consent to any departure from the Financing Agreement or any other Loan
Document, (c) any exchange or release of, or non-perfection of any Lien on any
Collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Obligations, or (d) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any of the Borrowers in respect of the Obligations.  All
authorizations and agencies contained herein with respect to any of the
Collateral are irrevocable and powers coupled with an interest.
 
SECTION 11.   Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by Grantor and the Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by Grantor or any
other Borrower therefrom, shall be effective unless it is in writing and signed
by the Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
21

--------------------------------------------------------------------------------


 
(b) No failure on the part of the Agent to exercise, and no delay in exercising,
any right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agent or any Lender provided herein and in the other
Loan Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Agent or any Lender under
any Loan Document against any party thereto are not conditional or contingent on
any attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, any Borrower.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the later of (A) the payment
or satisfaction in full of the Obligations and (B) the termination of the
Financing Agreement and the other Loan Documents, and (ii) be binding on
Grantor, the other Borrowers and all other Persons who become bound as debtor to
this Agreement in accordance with §9-203(d) of the Code and shall inure,
together with all rights and remedies of the Agent and the Lenders hereunder, to
the benefit of the Agent and the Lenders and their respective permitted
successors, transferees and assigns.  Without limiting the generality of clause
(ii) of the immediately preceding sentence, without notice to Grantor or any
other Borrower, the Agent and the Lenders may assign or otherwise transfer their
rights and obligations under this Agreement and any other Loan Document, to any
other Person and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Agent and the Lenders herein or
otherwise.  Upon any such assignment or transfer, all references in this
Agreement to the Agent or any such Lender shall mean the assignee of the Agent
or such Lender.  None of the rights or obligations of Grantor or any other
Borrower hereunder may be assigned or otherwise transferred without the prior
written consent of the Agent, and any such assignment or transfer shall be null
and void.
 
(e) Upon the satisfaction in full of the Obligations and the termination of the
Financing Agreement and the other Loan Documents, (i) this Agreement and the
security interests created hereby shall terminate and all rights to the
Collateral shall revert to Grantor and the other Borrowers and (ii) the Agent
will, upon Grantor’s request and at Grantor’s expense, (A) return to Grantor and
the other Borrowers such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof and (B) execute
and deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination, all without any representation, warranty or recourse
whatsoever.
 
22

--------------------------------------------------------------------------------


 
(f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
(g) Grantor and each other Borrower hereby irrevocably and unconditionally:
 
(i)           Submits for themselves and their respective property in any
action, suit or proceeding relating to this Agreement or any other Loan Document
to which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts thereof;
 
(ii)           Agrees that any such action, suit or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;
 
(iii)           Consents to the service of any and all process in any such
action, suit or proceeding by mailing (by certified or registered mail, postage
prepaid and return receipt requested) or delivering a copy of such process to
Grantor at its address set forth in Section 9 hereof or at such other address of
which the Agent shall have been notified pursuant thereto;
 
(iv)           To the extent that Grantor or any other Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Grantor and the other Borrowers hereby irrevocably waives such
immunity in respect of its obligations under this Agreement and the other Loan
Documents;
 
(v)           Agrees that nothing herein shall affect the right of the Agent or
any Lender to effect service of process in any other manner permitted by law or
shall limit the right of the Agent or any Lender to sue in any other
jurisdiction; and
 
(vi)           Waives any right it may have to claim or recover in any legal
action, suit or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.
 
(h) GRANTOR AND THE OTHER BORROWERS (AND BY THEIR ACCEPTANCE OF THE BENEFITS OF
THIS AGREEMENT) AND THE AGENT WAIVE ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 
23

--------------------------------------------------------------------------------


 
(i) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(j) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
(k) The Agent may, in its sole and absolute discretion, enforce the provisions
hereof against Grantor and the other Borrowers without resorting to or regard to
other Collateral or other sources of reimbursement for the Obligations and shall
not be required to proceed against all Borrowers jointly or seek payment from
the all the Borrowers or Guarantors ratably.  The release or discharge of any
other Borrower or Guarantor by the Agent shall not release or discharge Grantor
or any other Borrower from the obligations of such Person hereunder.
 
(l) Notwithstanding anything herein to the contrary, the exercise of any right
or remedy by the Agent or the Lenders hereunder with respect to any Collateral
is subject to the provisions of the Intercreditor Agreement.
 
[SIGNATURE PAGES ON FOLLOWING PAGE]
 
 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, and the other Borrowers have
caused this Agreement to be executed and delivered by their agent thereunto duly
authorized, as of the date first above written.
 
BORROWERS:
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
   
By:
/s/ Thomas Rende
 
Name: Thomas Rende
 
Title:  Chief Financial Officer
   
FOH HOLDINGS, INC.
   
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer
   
FREDERICK’S OF HOLLYWOOD, INC.
   
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer
   
FREDERICK’S OF HOLLYWOOD STORES, INC.
   
By:
/s/ Thomas Rende
 
Name:  Thomas Rende
 
Title:  Chief Financial Officer



HOLLYWOOD MAIL ORDER, LLC
     
By:
FOH Holdings, Inc., its Manager
 
By:
/s/ Thomas Rende
   
Name:  Thomas Rende
   
Title:  Chief Financial Officer
     
AGENT AND LENDER:
 
HILCO BRANDS, LLC
   
By:
/s/ Benjamin Nortman
 
Name: Benjamin Nortman
 
Title: Managing Director


 
25

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS;
STATES OR JURISDICTION OF ORGANIZATION
 
 
Name/Chief Place of Business
 
Jurisdiction of
Incorporation/Formation
 
 
Organizational ID
 
 
FEIN
             
FREDERICK’S OF HOLLYWOOD GROUP INC.
1115 Broadway
New York, New York 10010
 
New York
 
None
 
13-5651322
             
FOH HOLDINGS, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
2749384
 
36-4155442
             
FREDERICK'S OF HOLLYWOOD, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
 
0580404
 
95-2666265
             
FREDERICK’S OF HOLLYWOOD STORES, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
C16109-98
 
95-4698882
             
HOLLYWOOD MAIL ORDER, LLC
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
  
Nevada
  
LLC5354-99
  
95-4755205

 
Schedules
 
1

--------------------------------------------------------------------------------

 

SCHEDULE II
 
TRADEMARKS AND TRADEMARK LICENSES;
PATENTS AND PATENT LICENSES;
COPYRIGHTS AND COPYRIGHT LICENSES
 
1.           Trademarks Frederick’s of Hollywood, Inc. (“FOH”)
  
MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
CALIFORNIA.
                                   
FREDERICK’S
 
Reg. No.
(CA) 4368
Renewal No. 7565
 
Issued
4/30/76
Renewed
4/30/06
 
4/30/16
 
35
 
 
4/1947
3/1946
 
N/A
 
FOH
 
Retail sales of wearing apparel and accessories, toilet preparations, watches,
books.
 
Next renewal due by 4/30/16.
                                     
U.S.
                                   
F (Stylized)
 
 
 
  
 
[ex10-4_f.jpg]
 
Reg. No.
3,532,435
 
Issued
11/11/2008
 
11/11/18
 
3, 18, 21, 25
 
3-
11/1/03
11/1/03
 
18-
10/1/04
10/1/04
 
21-
11/1/03
11/2/03
 
25-
3/1/02
3/1/03
 
Due
11/12/13
 -
11/11/14
 
FOH
 
3-Bubble bath, body oil, body beads, body glitter; body; bath power, face
powder, talcum powder, perfume, cologne, toilet water, essential oils for
personal use, hand cream, body cream, face cream, face cleanser.
   
18-Toiletry cases of imitations leather.
  
21-Non-metal decorative boxes, namely, soap boxes and ceramic boxes for hair
care accessories.
25-Body shapers, body suits, bustiers, camisoles, dresses, foundation garments,
garter belts, lingerie, loungewear, negligees, night gowns, night shirts,
pajamas, panties, pantyhose, sleepwear, stockings, tap pants, teddies,
underpants.
 
Decl. of Continued Use & Incontestability due between 11/11/13 - 11/11/14.
 
                                     
F (Stylized)
 
 
 
[ex10-4_fs.jpg]
  
Reg. No.
3,076,474
  
Issued
4/4/2006
  
4/4/16
  
3, 4, 25, 35
  
6/2000
6/2000
  
Due
4/4/11-4/4/12
  
FOH
  
003 – Toilet water and body lotion.
 
004 – Candles.
 
025 - Clothing, namely, bras, breast enhancers and push-up pads.
 
035 - Retail store, mail order catalogue services, and computerized on-line
retail store services in the fields of clothing, accessories, personal care
products, gifts, stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between 4/4/11-4/4/12.
 

 
Schedules
2

--------------------------------------------------------------------------------


 
MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
CORSETINI
 
85/029,166
 
Filed
5/3/10
     
03, 25
 
ITU
     
FOH
 
03 - Bath oil; body cream; body lotion; body oil; body powder; fragrances;
perfumes and colognes; shower and bath gel; sun care lotions.
25 – Bathing suits; bras; cover-ups; lingerie; panties, shorts and briefs;
swimwear.
 
Application filed.
                                     
FREDERICK’S
 
Reg. No.
1,055,867
 
 
Issued
1/11/1977
 
1/11/17
 
3
 
3/1946
 
Filed
 
FOH
 
003 - Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving
cream, face wrinkle cream, and body massage cream.
 
Next renewal due by 1/11/17.
                                     
FREDERICK’S
 
Reg. No.
1,058,525
 
Issued
2/8/1977
Renewed
 
2/8/17
 
25
 
3/1946
 
Filed
 
FOH
 
025 - Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and [ girls' ] ), dusters, foundation garments, fur capes, fur coats,
fur neck pieces, fur pieces, garter belts, garters, girdles, half slips,
hosiery, housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pant sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts (men's [ and boys' ] ), shoes, shorts, skirts, slacks,
slippers, slips, stoles, suits, sweaters, swimsuits, theatrical clothes,
undershorts, and waist cinchers.
 
Next renewal due by 2/8/17.
                                     
FREDERICK’S
 
Reg. No.
1,052,485
 
Issued
11/9/1976
 
11/9/16
 
26
 
3/1946
 
Filed
 
FOH
 
026 - Hairpieces and wigs.
 
Next renewal due by 11/9/16.
                                     
FREDERICK’S
 
Reg. No.
1,051,548
 
Issued
10/26/1976
 
10/26/16
 
42
 
1946
 
Filed
 
FOH
 
042 - Retail store and mail order services in the fields of clothing, personal
items, cosmetics and toiletries, pharmaceuticals and exercising equipment and
aids.
 
Next renewal due by 10/26/16.
                                     
FREDERICK’S
(Stylized)
 
[ex10-4_fr.jpg]
 
Reg. No.
664,746
 
Issued
7/22/1958
 
7/22/18
 
25
 
1946
 
Filed
 
FOH
 
025 - Women's and girls' dresses, brassieres, corsets, girdles, foundation
garments, slips, panties, garter belts, slippers, hosiery, nightgowns, pajamas,
robes, chemises, men's under shorts, and pajamas.
 
Next renewal due by 7/22/18.

 
3

--------------------------------------------------------------------------------


 
MARK
 
SN/REG.
NO.
 
FILED / ISSUED
 
EXP. DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
1,674,329
 
Issued
2/4/1992
 
2/4/12
 
25
 
1946
 
Filed
 
FOH
 
025 - [Aprons,] gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, [ coveralls, ] corsets, culottes, dresses
(women's and girls), dusters, foundation garments, [ fur capes, fur coats, fur
neck pieces, fur pieces, ] garter belts, garters, girdles, half slips, hosiery,
[ housecoats, ] jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pantsuits, panty hose, paste-on bras, peignoir sets, [ petticoats, ] playsuits,
robes, shirts, shorts, shoes, skirts, slacks, slippers, slips, stoles, suits,
sweaters, swimsuits, undershorts, and waist cinchers.
 
Next renewal due by 2/4/12.
                                     
FREDERICK’S OF HOLLYWOOD
(Stylized)
 
[ex10-4_fred.jpg]
 
Reg. No.
3,405,857
 
Issued
4/1/08
 
4/1/18
 
3, 4, 14, 18,  28
 
3 -6/1/05
4-1/1/05
14-9/1/05
18-7/1/05
28-1/1/05
 
3/31/13
-
4/1/14
 
FOH
 
003 - Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.
004 – Candles.
014 - Jewelry, horological and chronometric instruments, namely, watches and
clocks.
018 - Handbags, wallets, purses, coin purses, tote bags, briefcases, attaché,
shoulder bags, and toiletry cases made of leather and imitations of leather,
sport bags, luggage.
028 - Sporting goods, namely golf balls, tennis balls, baseballs, and toys
namely plush, stuffed animals and dolls; playing cards.
 
Decl. of Continued Use & Incontestability due between 3/31/13-4/1/14.
 
                                     
FREDERICK’S OF HOLLYWOOD
(Stylized)
 
 
[ex10-4_fred.jpg]
  
Reg. No.
2,932,489
  
Issued
3/15/2005
  
3/15/15
  
3, 9, 25, 35
  
7/1999
  
Due 3/15/10-3/15/11
  
FOH
  
003 - Personal care products, namely shower gel, bubble bath, body lotion, body
soap, body glitter, body powder, and home fragrance products, namely sachets and
room fragracing sprays.
 
009 - Sunglasses.
 
025 - Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, [ footwear,] foundation garments, garter belts, girdles,
gloves, gowns, halter tops, hats, headbands, hosiery, jackets, jeans, jogging
suits, knee highs, knit shirts, knit tops, leotards, lingerie, loungewear,
mittens, negligees, night gowns, night shirts, pajamas, panties, pants,
pantyhose, sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips,
socks, stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
 
035 -Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between
3/15/10-3/15/11.  Documentation pending.
 


 
4

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
FREDERICK’S OF HOLLYWOOD
 
 
Reg. No.
1,627,771
 
Issued
12/11/1990
 
12/11/10
 
42
 
3/1946
 
Filed
 
FOH
 
042 - Retail store and mail order services in the fields of clothing, personal
items, cosmetics and toiletries, (pharmaceuticals and exercising equipment and
aids).
 
Renewal due by 12/11/10.
                                     
FREDERICKS.
COM
 
Reg. No.
2,403,596
 
Issued
11/14/2000
 
11/14/10
 
35
 
8/11/1995
 
Due 11/14/05-11/14/06
 
FOH
 
035 - Computerized online retail store services featuring clothing, lingerie,
undergarments, accessories for men and women, hairpieces and wigs, loungewear,
activewear, hosiery, slippers, shoes, boots, swimwear and beachwear.
 
Renewal due by 11/14/10.
                                     
GET CHEEKY & Design
 
[ex10-4_get.jpg]
 
Reg. No.
3,416,487
 
Issued
4/29/08
 
4/29/18
 
25
 
7/2002
7/2002
 
4/30/13
-
4/29/14
 
FOH
 
Clothing, namely women's panties, bras, underwear and lingerie.
 
Decl. of Cont. Use & Incontestability due between 4/30/13 – 4/29/14.
                                     
HOLLYWOOD ICON BY FREDERICK’S OF HOLLYWOOD
[ex10-4_icon.jpg]
 
SN
77/937,136
 
Filed
2/16/10
     
25
 
ITU
     
FOH
 
Lingerie, namely slips, bras, panties, teddies, gowns, robes and chemises,
shapewear, corsets, dresses, slacks, tops and skirts.
 
New application filed.
                                     
PREMIERE LINE BY FREDERICK’S OF HOLLYWOOD
 
 
Reg. No.
3,456,537
 
Issued
7/1/08
 
7/1/18
 
25
 
12/1/06
12/1/06
 
7/2/13
-
7/1/14
 
FOH
 
Lingerie, lingerie accessories, namely, brassieres, adhesive bras, foundation
garments, breast enhancer bras, shorts and panties.
 
Decl. of Cont. Use & Incontestability due between 7/2/13 – 7/1/14.
                                     
SEDUCTION BY FREDERICK’S OF HOLLYWOOD
 
  
SN
77/774228
  
Filed
7/10/09
  
 
  
25
  
3/1/2005
3/1/2005
  
 
  
FOH
  
Lingerie, bras, bustiers, garter belts, garters, thongs, underwear.
  
Office Action issued.  Response filed March 2010.  Awaiting potential
cancellation of cited SEDUCTION reg. by FAVIANA for dresses (Decl. of Use due
5/17/10-11).


 
5

--------------------------------------------------------------------------------

 


MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
THE HOLLYWOOD EXXTREME CLEAVAGE & Design
[ex10-4_ext.jpg]
 
Reg. No. 3,164,722
 
Issued
10/31/06
 
10/31/16
 
25
 
9/2003
9/2003
 
11/1/11
/
10/31/12
 
FOH
 
Clothing, namely bras.
 
Decl. of Cont. Use & Incontestability due between 11/1/11 – 10/31/12.
                                     
THE ORIGINAL SEX SYMBOL
  
Reg. No. 3,156,626
  
Issued
10/17/06
  
10/17/16
  
35
  
6/2003
6/2003
  
10/18/11
-
10/17/12
  
FOH
  
Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
  
Decl. of Continued Use & Incontestability due between 10/18/11-10/17/12.
 

 
MARK
 
SN/REG.
NO.
 
FILED /
ISSUED
 
EXP.
DATE
 
CLASS
 
FIRST
USE
 
DECL.
8 & 15 DUE
 
OWNER
 
GOODS/SERVICES
 
STATUS
AUSTRALIA
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-4_fred.jpg]
 
Prefiling No. 03502129
 
Reg. No.
1111916
 
Issued
5/5/06
 
5/5/16
 
25, 35
 
N/A
 
N/A
 
 
FOH
 
025 – Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
 
035 - Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
 
Renewal due by 5/5/16.

 
6

--------------------------------------------------------------------------------


 
CANADA
                                   
FREDERICK’S
 
Reg. No.
259,265
 
Issued
5/29/1981
 
5/29/11
         
N/A
 
FOH
 
- Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, pantyhose, paste-on bras, peignor sets, petticoats, playsuits,
robes, shirts (men's and boys') shoes, shorts, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, under shorts, and waist
cinchers.
- Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses,
(women's and girls'), dusters, foundation garments, garter belts, garters,
girdles, half slips, hosiery, housecoats, jackets, jerseys, jumpsuits,
nightgowns, pajamas, panties, pant-sets, pantsuits, pantyhose, paste-on bras,
peignoir sets, petticoats, playsuits, robes, shirts, (men's and boys') shoes,
shorts, skirts, slacks, slippers, slips, stoles, suits, sweaters, swimsuits,
theatrical clothes, under shorts, and waist cinchers.
- Hairpieces and wigs.
- Breast cream, perfume, skin lotion, nail enamel, nail polish, shaving cream,
face wrinkle cream and body massage cream.
SERVICES:  Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.
 
Renewal due by 5/29/11.
                                     
FREDERICK’S OF HOLLYWOOD
 
Reg. No.
425,958
 
Issued
4/15/1994
 
4/15/24
         
N/A
 
FOH
 
Aprons, gowns, lingerie, blouses, boas, bodyshirts, bodysuits, boots,
brassieres, briefers, chemises, coats, coveralls, corsets, culottes, dresses
(women's and girls), dusters, foundation garments, fur capes, fur coats, fur
neck pieces, fur pieces, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties, pant
sets, pantsuits, panty hose, paste-on bras, peignoir sets, petticoats,
playsuits, robes, shirts, shorts, shoes, skirts, slacks, slippers, slips,
stoles, suits, sweaters, swimsuits, theatrical clothes, undershorts, and waist
clinchers.
- Gowns, lingerie, blouses, bodyshirts, bodysuits, boots, brassieres, briefers,
chemises, coats, coveralls, corsets, dresses (women's and girls), dusters,
foundation garments, garter belts, garters, girdles, half slips, hosiery,
housecoats, jackets, jerseys, jumpsuits, nightgowns, pajamas, panties,
pantsuits, panty hose, paste-on bras, peignoir sets, petticoats, playsuits,
robes, shirts, shorts, shoes, skirts, slacks, slippers, slips, suits, sweaters,
swimsuits, theatrical clothes, undershorts, and waist clinchers.
SERVICES: Retail store and mail order services in the fields of clothing,
personal items, cosmetics and toiletries, pharmaceuticals and exercising
equipment and aids.
- Retail store and mail order services in the fields of clothing.
 
Renewal filed 2009.
Next renewal due by 4/15/24.

 
7

--------------------------------------------------------------------------------


 
CHINA
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-4_fred.jpg]
 
Reg. No.
5342299
 
Issued
3/7/10
     
35
     
N/A
 
FOH
 
Mail order catalogue and computerized on-line retail store services and
advertising in the fields of clothing, accessories, personal care products,
gifts, stationery, furnishings, household products and linens.
 
 
Notification of Receipt for Trademark Application received.
Per Trademark Agent, marks taking 3 -4 years to issue.
Registered 3/7/10.
                                     
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-4_fred.jpg]
 
Filing No.
5342300
 
5/11/2006
     
25
     
N/A
 
FOH
 
Clothing.
 
Notification of Receipt for Trademark Application received.
Office Action received.  Application not allowed.  Trademark Agent recommends
re-filing of application to get another review, at this time can add classes 3
(fragrance) and 14 (jewelry), as well as swimwear to new application.

 
8

--------------------------------------------------------------------------------


 
EUROPEAN UNION
                                   
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[ex10-4_fred.jpg]
 
Reg. No.
005058979
 
Reg. Date
4/17/07
 
5/4/2016
 
3, 25, 35
 
N/A
 
N/A
 
FOH
 
003 - Personal care products, namely, nail polish, nail polish remover, nail
stencils, hard artificial nails, fragrant body splash, hand lotion, face lotion,
hand soap, face soap, hair shampoo, hair conditioner, hair styling gel, hair
spray, hair dyes, hair rinses, perfume, cologne, toilet water, and essential
oils for personal use, mascara, blush, eye shadow, lip stick, lip gloss, make-up
powder and make-up foundation, make-up remover, eye cream, hand cream, body
cream, face cream, cosmetic astringent for the face, face cleanser, bath oil,
bath beads, face powder, bath powder, talcum powder, non-medicated blemish
stick, shaving cream, deodorant, potpourri, scented beads, body suntan lotion,
face suntan lotion, body sunless tanning lotion, face sunless tanning lotion,
body pre-sun tanning lotion, face pre-sun tanning lotion, body after sun tanning
lotion and face after sun tanning lotion, laundry care products, namely, dryer
fabric softener sheets; home fragrance products, namely, potpourri, room
fragrancing gels and toilet soaps; washing compounds for use with lingerie.
 
025 – Clothing, namely, bathrobes, beach cover-ups, beachwear, belts, blazers,
blouses, body shapers, body suits, boxer shorts, bras, bustiers, camisoles,
caps, coats, dresses, foundation garments, garter belts, girdles, gloves, gowns,
halter tops, hats, headbands, hosiery, jackets, jeans, jogging suits, knee
highs, knit shirts, knit tops, leotards, lingerie, loungewear, mittens,
negligees, night gowns, night shirts, pajamas, panties, pants, pantyhose,
sarongs, scarves, shirts, shorts, skirts, slacks, sleepwear, slips, socks,
stockings, suits, sweat pants, sweat shirts, sweat shorts, sweat suits,
sweaters, swim wear, t-shirts, tank tops, tap pants, teddies, ties, tights,
underpants, undershirts, underwear and vests.
 
035 - Retail store, mail order catalogue and computerized on-line retail store
services in the fields of clothing, accessories, personal care products, gifts,
stationery, furnishings, household products and linens.
 
Renewal due by 5/4/16.

 
9

--------------------------------------------------------------------------------


 
FRANCE
                                   
FREDERICK’S
 
Reg. No.
1490760
 
Issued
9/27/1968
 
9/30/18
 
25
     
N/A
 
FOH
 
Clothing.
 
Renewed 9/27/08.
Next renewal due by 9/30/18.
                                     
KOREA
                                   
FOH
 
App. No.
45-2010-0002133
 
Filed
5/20/2010
 
     
3, 25, 35
     
N/A
 
FOH
 
3 – Fragrances; perfumes and colognes; bath oil; body cream; body lotion; body
oil; body powder; shower and bath gel; sun care lotions.
25 – Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery,
shoes, ready to wear apparel, bras, panties, corsets, shapewear, camisoles,
babydolls, chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas,
gowns, robes, footwear, flats, heels, platforms, slippers, boots, shoe
solutions, stockings, thigh highs, pantyhose, body stockings, garters and garter
belts.
35 – Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.
 
Application and Power of Attorney filed.
                                     
Frederick’s of Hollywood logo
[ex10-4_rfred.jpg]
 
App. No.
45-2010-0002484
 
Filed
6/14/2010
 
     
3, 25, 35
     
N/A
 
FOH
 
3 – Fragrances; perfumes and colognes; bath oil; body cream; body lotion; body
oil; body powder; shower and bath gel; sun care lotions.
25 – Clothing, apparel, underwear, swim wear, lingerie, sleepwear, hosiery,
shoes, ready to wear apparel, bras, panties, corsets, shapewear, camisoles,
babydolls, chemises, bralettes, teddies, bustiers, bridal lingerie, pajamas,
gowns, robes, footwear, flats, heels, platforms, slippers, boots, shoe
solutions, stockings, thigh highs, pantyhose, body stockings, garters and garter
belts.
35 – Retail store services and wholesale, catalog, and online sales services
featuring clothing, lingerie, undergarments, accessories, loungewear,
activewear, hosiery, slippers, shoes, boots, and swimwear, and distribution of
related advertising services.
 
Application and Power of Attorney filed.

 
10

--------------------------------------------------------------------------------


 
SAUDI ARABIA
                                   
[ex10-4_fred.jpg]
 
App. No.
146749
 
Filed
8/19/2009
     
25
     
N/A
 
FOH
 
Clothing.
 
Application accepted for publication.  Application estimated to be published for
opposition between June and- August of 2010.
                                     
[ex10-4_fred.jpg]
 
App. No.
146750
 
Filed
8/19/2009
     
35
     
N/A
 
FOH
 
Retail services.
 
Application accepted for publication.  Application estimated to be published for
opposition between June and- August of 2010.
                                     
TAIWAN
                                   
FREDERICK’S OF HOLLYWOOD
 
[ex10-4_sfred.jpg]
 
Reg. No.
533294
 
Issued
9/1/1991
 
9/1/11
         
N/A
 
FOH
 
Panty hose.
 
Renewal due by 9/1/11
                                     
FREDERICK’S OF HOLLYWOOD
 
[ex10-4_sfred.jpg]
  
Reg. No.
536453
  
Issued
10/1/1991
  
10/1/11
  
 
  
 
  
N/A
  
FOH
  
Shirts, swim suits, and underwear.
  
Renewal due by 10/1/11

 
 
11

--------------------------------------------------------------------------------

 

2.           Trademarks of Frederick’s of Hollywood Group Inc.
 
Registration
Number 
 
Trademark
 
Expires
 
Class 
 
First Use
 
Goods/Services
 
Owner
 
Status
   
United States Trademarks
                       
1,605,698
 
Cinejour
 
7/10/2020
 
25
 
Sep-89
 
LADIES' AND CHILDREN'S DAY WEAR, NAMELY PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR, NAMELY ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMPSUITS, SHIFTS, COVER UPS, SLEEPWEAR, NAMELY GOWNS, PAJAMAS, DORM SHIRTS,
BABY DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Filed Application 6/16/2010
                             
2,428,946
 
M.T.B. Meant to Be [and Design]
 
[ex10-4_mtb.jpg]
 
2/13/2011
 
25
 
Mar-00
 
CLOTHING, NAMELY, LOUNGEWEAR, AND SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/13/11
                             
1,190,788
 
Movie Star
 
2/23/2012
 
25
 
Sep-79
 
LOUNGEWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/23/12
                             
1,190,785
 
Sweet-Tops (Stylized)
[ex10-4_st.jpg]
 
2/23/2012
 
25
 
Apr-80
 
SLEEPWEAR AND LOUNGEWEAR-NAMELY, LOUNGING ROBES, NIGHT GOWNS AND PAJAMAS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/23/12
                             
2,546,914
 
Stardust
 
3/12/2012
 
25
 
Nov-42
 
LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES, GARTERS,
GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS,
LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLL PAJAMAS, CHEMISES, AND
NEGLIGEES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/12/12
                             
2,582,551
 
Comfy Cozy
 
6/18/2012
 
25
 
Feb-02
 
SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 6/18/12

 
12

--------------------------------------------------------------------------------


 
1,704,269
 
Heather Nicole
 
7/28/2012
 
25
 
Aug-91
 
LADIES' AND CHILDREN'S DAY WEAR; NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR; NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR; NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 7/28/12
                             
1,209,847
 
Cinema Etoile (Stylized)
[ex10-4_ce.jpg]
 
9/21/2012
 
25
 
Jul-81
 
WOMEN'S CLOTHING-NAMELY, LINGERIE, NIGHTGOWNS, AND UNDERWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 9/21/2012
                             
1,303,849
 
Pam Undies (Stylized)
[ex10-4_pu.jpg]
 
11/6/2014
 
25
 
Jan-56
 
 WOMEN'S UNDERWEAR AND SLEEPWEAR
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/6/2014
                             
2,977,356
 
Night Maneuvers
 
7/26/2015
 
25
 
Jan-04
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS, GARTER
BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 7/26/2015
                             
2,039,454
 
Night Magic
 
2/18/2017
 
25
 
Jul-96
 
LADIES' DAY WEAR, NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS, HALF SLIPS,
TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR, NAMELY, ROBES, SWEAT SUITS, SWEAT
SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS, JUMP SUITS,
PATIOSHIFTS, COVER UPS; SLEEPWEAR, NAMELY, GOWNS, PAJAMAS, DORM SHIRTS, BABY
DOLLS, CHEMISES, TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 2/18/2017
                             
345,102
 
Cuddl' Form (Stylized)
[ex10-4_cf.jpg]
 
4/13/2017
 
25
 
Nov-36
 
Slips
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 4/13/2017

 
13

--------------------------------------------------------------------------------


 
3,309,506
 
Cinema Studio
 
10/9/2017
 
25
 
Jan-07
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLL PAJAMAS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES IN THE NATURE OF
BRASSIERES OFSMALLER DESIGN, PANTIES, BUSTIERS, BABYDOLL PAJAMA SETS COMPRISED
OF TOPS AND PANTIES, AND TWO PIECE PAJAMA SETS COMPRISED OF TOPS AND SHORTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 10/9/2017
3,373,701
 
Knickers by Cinema Etoile
 
1/22/2018
 
25
 
Sep-07
 
Panties
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 1/22/2018
1,499,666
 
Starry Nites
 
8/9/2018
 
25
 
Feb-86
 
LADIES SLEEPWEAR, NAMELY NIGHTSHIRTS, BABY DOLLS, PAJAMAS, TEDDIES, PANTIES,
NIGHTGOWNS, AND ROBES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 8/9/2018
3,489,101
 
The Boudoir Collection
 
8/19/2018
 
25
 
Apr-04
 
WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS, ROBES,
BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS, GARTER
BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 8/19/2018
2,228,727
 
Seductive wear by Cinema Etoile
 
3/2/2019
 
25
 
Jun-95
 
WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER BELTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/2/2019
2,228,739
 
Seductive Wear
 
3/2/2019
 
25
 
Jun-95
 
WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER BELTS
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/2/2019
3,701,373
 
Sleepwear 4 Nappin' & Yappin
 
10/27/2019
 
25
 
Jan-95
 
Shorts, T-shirts, Sweatshirts, Sweatpants and Jackets
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 10/27/2019
3,710,385
 
Camiette
 
11/10/2019
 
25
 
Jun-09
 
Ladies' bras, bralettes, camisoles
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/10/2019
3,711,640
 
World's Biggest Sleep Shirt
 
11/17/2009
 
25
 
Jan-95
 
Shorts, T-shirts, Sweatshirts, Sweatpants and Jackets
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/17/10
3,716,764
 
Demisole
 
11/24/2019
 
25
 
Jun-09
 
Ladies' bras, bralettes, camisoles
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 11/24/2019
690,969
 
Movie Star
 
1/5/2020
 
25
 
Apr-37
 
 UNDERGARMENTS, SLEEPWEAR, AND LINGERIE
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 1/5/2020
1,585,795
 
Real Shapes
 
3/6/2020
 
25
 
May-89
 
PANTIES AND COORDINATING TOPS NAMELY HALTERS, TANK TOPS, UNCONSTRUCTED BRA LIKE
TOPS AND TEDDIES
 
Frederick's of Hollywood Group Inc.
 
Next renewal due by 3/6/2020

 

--------------------------------------------------------------------------------


 

   
Commonwealth of Puerto Rico
                       
13,801
 
Movie Star
 
6/10/2016
 
25
 
Jun-66
 
UNDERGARMENTS SLEEPWEAR & LINGERIE
 
Movie Star, Inc.
 
Next renewal due by 6/10/2016
   
International Trademarks
                       
1,265,919
 
Movie Star (France)
 
3/19/2014
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 3/19/2014
243,927
 
Movie Star (Mexico)
 
8/10/2014
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 8/10/2014
3,242,887
 
Movie Star (Japan)
 
12/25/2016
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 12/25/2016
B 792,537
 
Movie Star (Great Britain)
 
6/24/2018
 
International 25
     
Lingerie, Loungewear, Sleepwear
 
Movie Star, Inc.
 
Next renewal due by 6/24/2018
19,600,224
  
Movie Star (Hong Kong)
  
11/2/2018
  
International 25
  
 
  
Lingerie, Loungewear, Sleepwear
  
Movie Star, Inc.
  
Next renewal due by 11/2/2018

 
 
14

--------------------------------------------------------------------------------

 
 
3.           Trademark License Agreements of Frederick’s of Hollywood, Inc.

 
1.
Licensing Agent Agreement, dated as of December 7, 2009, by and between
Frederick’s of Hollywood, Inc. and Vault Agency, LLC.

 

2.
License Agreement (United States), dated as of April 27, 2010, by and between
Frederick’s of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee

 

3.
License Agreement, dated as of June 3, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Silver Moon Creations, Inc., as Licensee

 

4.
License Agreement (Korea), dated as of June 16, 2010, by and between Frederick’s
of Hollywood, Inc., as Licensor, and Blue By Yoo, as Licensee

 

5.
License Agreement, dated as of June 17, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Pacific Group NY, LLC – Mystery House
Costumes, as Licensee

 

6. 
License Agreement, dated as of July 6, 2010, by and between Frederick’s of
Hollywood, Inc., as Licensor, and Roffe Accessories, Inc., as Licensee

 
 
15

--------------------------------------------------------------------------------

 

 
4.           Copyrights of Frederick’s of Hollywood, Inc. and Subsidiaries
 
1.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
March 26, 1991
 
REGISTRATION NUMBER:
TX-3-055-731
 
CREATED:
1991
 
PUBLICATION DATE:
February 25, 1991
 
NEW MATTER:
New textual and pictorial material and compilation of previous publication
material.
 
NOTES:
Catalog
 
PREVIOUS REGISTRATION:
Prev. reg.
     
2.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
May 29, 1987
 
REGISTRATION NUMBER:
TX-2-083-789
 
PUBLICATION DATE:
December 1, 1986
 
NEW MATTER:
compilation and additions
 
REGISTRATION DEPOSIT:
61 p.
     
3.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 20, 1991
 
REGISTRATION NUMBER:
TX-3-068-104
 
ISSUE:
Vol. 59, Issue No. 334
 
PUBLICATION DATE:
June 6, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242.
 
MISCELLANEOUS:
Issue ti.:  Summer fashion sale.
     
4.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 15, 1991
 
REGISTRATION NUMBER:
TX-3-083-055
 
ISSUE:
Vol. No. 73, issue no. 362
 
PUBLICATION DATE:
March 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood.
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242.
     
5.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 27, 1992
 
REGISTRATION NUMBER:
TX-3-229-421
 
ISSUE:
Vol. 76, issue no. 369
 
PUBLICATION DATE:
November 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
16

--------------------------------------------------------------------------------


 
6.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24, 1992
 
REGISTRATION NUMBER:
TX-3-353-063
 
ISSUE:
Vol. 79, issue no. 373
 
PUBLICATION DATE:
March 30, 1992
 
NEW MATTER:
additions and compilation.
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
7.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 14, 1992
 
REGISTRATION NUMBER:
TX-3-445-761
 
ISSUE:
Vol. 81, issue no. 378
 
PUBLICATION DATE:
August 10, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
8.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
February 9, 1993
 
REGISTRATION NUMBER:
TX-3-468-373
 
ISSUE:
Vol. 81, issue no. 379
 
PUBLICATION DATE:
September 14, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
     
9.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 11, 1993
 
REGISTRATION NUMBER:
TX-3-458-894
 
ISSUE:
Vol. 82, no. 380
 
PUBLICATION DATE:
October 29; 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues: An. Intimate Experience Description
based on: Vol. 34, issue no. 242
     
10.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 22, 1993
 
REGISTRATION NUMBER:
TX-3-504-897
 
ISSUE:
Vol. 83, no. 381
 
PUBLICATION DATE:
February 25, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162.0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
17

--------------------------------------------------------------------------------


 
11.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 23, 1993
 
REGISTRATION NUMBER:
TX-3-589-965
 
ISSUE:
Vol. 84; issue no. 383
 
PUBLICATION DATE:
April 5, 1993
 
NEW MATTER:
additions and compilation
 
PUBLICATION DATE:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)
     
12.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 8, 1993
 
REGISTRATION NUMBER:
TX-M40-936
 
ISSUE:
Vol. 84, issue no. 384
 
PUBLICATION DATE:
May 10, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
     
13.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-818
 
PUBLICATION DATE:
November 27, 1989
 
NOTES:
Catalog
     
14.
CLASS:
TX (Textual Works).
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-819
 
CREATED:
1989
 
PUBLICATION DATE:
June 4, 1990
 
NOTES:
Catalog
     
15.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-820
 
PUBLICATION DATE:
July 9, 1990
 
NOTES:
Catalog
     
16.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
December 17, 1990
 
REGISTRATION NUMBER:
TX-2-973-520
 
PUBLICATION DATE:
November 26, 1990
 
NEW MATTER:
additions and compilation
 
NOTES:
Catalog

 
18

--------------------------------------------------------------------------------


 
17.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 1, 1987
 
REGISTRATION NUMBER:
TX-2-095-037
 
ISSUE:
Vol. 51, issue no. 317
 
PUBLICATION DATE:
August 11, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Spectacular! 40th anniversary of beauty and fashion
     
18.
APPLICATION TITLE:
Summer fashion sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-277-414
 
ISSUE:
Vol. no. 54, issue no. 325
 
PUBLICATION DATE:
July 13, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7500
     
19.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-282-497
 
ISSUE:
Vol. no. 55, issue no. 326
 
PUBLICATION DATE:
August 10, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7600. Issue ti.: Frederick’s of Hollywood, an Intimate Experience.
     
20.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 18, 1988
 
REGISTRATION NUMBER:
TX-2-374-563
 
ISSUE:
Vol. no. 51, issue no. 318
 
PUBLICATION DATE:
September 15;1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6700. Issue ti.: Christmas magic.

 
19

--------------------------------------------------------------------------------


 
21.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 9, 1988
 
REGISTRATION NUMBER:
TX-2-364-387
 
ISSUE:
Vol. no. 51, issue no. 319
 
PUBLICATION DATE:
October 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6800. Issue ti.: Christmas as special as you!
     
22.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-525-172
 
ISSUE:
Vol. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 8800.  Issue ti.: Happy holidays!
     
23.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-675-429, TX-2-533-225
 
ISSUE:
Vol. 61, issue no. 339
 
PUBLICATION DATE:
November 28, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 9100.  Issue ti.: Sale.
     
24.
APPLICATION TITLE:
Happy Holidays!
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 31, 1989
 
REGISTRATION NUMBER:
TX-2-675-597
 
ISSUE:
Vol. no. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
25.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 22, 1988
 
REGISTRATION NUMBER:
TX-2-759-322
 
ISSUE:
Vol. 60, no. 337
 
PUBLICATION DATE:
September 12, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242

 
20

--------------------------------------------------------------------------------


 
26.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 18, 1989
 
REGISTRATION NUMBER:
TX-2-727-721
 
ISSUE:
Vol. 62, no. 340
 
PUBLICATION DATE:
January 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
 
MISCELLANEOUS:
(C. O. corres.)
     
27.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-883-506
 
ISSUE:
Vol. 65, no. 348
 
PUBLICATION DATE:
October 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
     
28.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 11, 1978
 
REGISTRATION NUMBER:
TX-48-091
 
ISSUE:
Vol. 32, issue no. 217
 
PUBLICATION DATE:
December 5, 1977
 
IN NOTICE YEAR:
1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32; issue no. 217, December 5,
1977
 
MISCELLANEOUS:
Issue ti.: Save.
     
29.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24,1978
 
REGISTRATION NUMBER:
TX-72-624
 
ISSUE:
Vol. 32, no. 218
 
PUBLICATION DATE:
January 20, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: The Label makes the difference.
     
30.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-205-088
 
ISSUE:
Vol. 32, issue no. 226
 
PUBLICATION DATE:
September 15, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Be wildly romantic!!!

 
21

--------------------------------------------------------------------------------


 
31.
APPLICATION TITLE:
Frederick’s on sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1979
 
REGISTRATION NUMBER:
TX-203-347
 
ISSUE:
Vol. 33, no. 228
 
PUBLICATION DATE:
December 5, 1978
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
     
32.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 8, 1979
 
REGISTRATION NUMBER:
TX-204-564
 
ISSUE:
Vol. 33, no. 229
 
PUBLICATION DATE:
January 18, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
     
33.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 1, 1979
 
REGISTRATION NUMBER:
TX-356-662
 
ISSUE:
Vol. 33, no. 233
 
PUBLICATION DATE:
June 6, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  Better buy now! Save now, save now
     
34.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 29, 1979
 
REGISTRATION NUMBER:
TX-354-315
 
ISSUE:
Vol. 33, issue no. 235
 
PUBLICATION DATE:
August 1, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  How to get your man and keep him!
     
35.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 15, 1983
 
REGISTRATION NUMBER:
TX-1-152-466
 
ISSUE:
Vol. 36, issue no. 266
 
PUBLICATION DATE:
additions and compilations
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.

 
22

--------------------------------------------------------------------------------


 
36.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 29, 1983
 
REGISTRATION NUMBER:
TX-1-237-999
 
ISSUE:
Vol. 40, issue no. 279
 
PUBLICATION DATE:
September 15, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Fall fantasies for you and your lover.  (C. O. corres.)
     
37.
APPLICATION TITLE:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 2, 1984
 
REGISTRATION NUMBER:
TX-1-380-803
 
ISSUE:
Vol. 38, issue no. 276
 
PUBLICATION DATE:
June 10, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sultry summer savings!
     
38.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-706-524
 
ISSUE:
Vol. 38, issue no. 291
 
PUBLICATION DATE:
September 17, 1984
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.
     
39.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-733-066
 
ISSUE:
Vol. 40, issue no. 298
 
PUBLICATION DATE:
January 18, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sizzling sexy.
     
40.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-713-998
 
ISSUE:
Vol. 42, issue no. 301
 
PUBLICATION DATE:
June 10, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sale-a-brate : catalog no. 5401.

 
23

--------------------------------------------------------------------------------


 
41.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30, 1986
 
REGISTRATION NUMBER:
TX-1-846-894
 
ISSUE:
Vol. 47, no. 310
 
PUBLICATION DATE:
December 9, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
42.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30;1986
 
REGISTRATION NUMBER:
TX-1-838-969
 
ISSUE:
Vol. 48, issue no. 311
 
PUBLICATION DATE:
January 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.
     
43.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-485-679
 
ISSUE:
Vol. 32, issue no. 224
 
PUBLICATION DATE:
August 1, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Action! Take, love! thrills! ecstasy! (C.O. corres.)
     
44.
APPLICATION TITLE:
Break out .. . the news . now!
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 5, 1979
 
REGISTRATION NUMBER:
TX-396-541
 
ISSUE:
Vol. 33, issue no. 231
 
ISSUE DATE:
July 10, 1979
 
PUBLICATION DATE:
April 11, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on:  Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
(C.O. corres.)

 
24

--------------------------------------------------------------------------------


 
45.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 30;1979
 
REGISTRATION NUMBER:
TX-419-642
 
ISSUE:
Vol. 33, issue no. 237
 
PUBLICATION DATE:
September 21, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Frederick’s special report, how to do it for the holidays.  (C.O.
corres.)
     
46.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 16, 1980
 
REGISTRATION NUMBER:
TX-509-248
 
ISSUE:
Vol. 34, issue no. 239
 
PUBLICATION DATE:
December 5, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Better buy now! : Sale, more for less.
     
47.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 18, 1980
 
REGISTRATION NUMBER:
TX-511-877
 
ISSUE:
Vol. 34, issue no. 240
 
PUBLICATION DATE:
January 21, 1980
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Summer love : how to get it by spring.
     
48.
 CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 29, 1980
 
REGISTRATION NUMBER:
TX-646-970
 
ISSUE:
Vol. 34, issue no. 248
 
PUBLICATION DATE:
September 23, 1980
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Follow me, surrender to Frederick’s.
     
49.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 5, 1981
 
REGISTRATION NUMBER:
TX-641-660
 
ISSUE:
Vol. 35, issue no. 251
 
PUBLICATION DATE:
January 23, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: I’ve got my man! You deserve yours!
     
50.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 8, 1981
 
REGISTRATION NUMBER:
TX-707-738
 
ISSUE:
Vol. 35, issue no. 253
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Show off now!

 
25

--------------------------------------------------------------------------------


 
51.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 22, 1981
 
REGISTRATION NUMBER:
TX-852-256
 
ISSUE:
Vol. 35, issue no. 255
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)
     
52.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-895-688
 
ISSUE:
Vol. 35, issue no. 257
 
PUBLICATION DATE:
August 1, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Just imagine, a new sexier you! (C.O. corres.)
     
53.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-872-313
 
ISSUE:
Vol. 35, issue no. 259
 
PUBLICATION DATE:
September 15, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Don’t miss it.
     
54.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Crédit Agricole Indosuez
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1990
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125
     
55.
APPLICATION TIME:
Intimate details by Frederick’s of Hollywood.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 24, 1990
 
ISSUE:
Vol. 1, issue no. 1
 
PUBLICATION DATE:
September 19, 1990
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
NOTES:
Frequency unknown.

 
26

--------------------------------------------------------------------------------


 
56.
OWNER:
Private Moments, Inc.
 
APPLICATION AUTHOR:
New textual and pictorial material; Private Moments, employer for hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
September 23, 1982
 
REGISTRATION NUMBER:
TX-1-085-885
 
PUBLICATION DATE:
September 17, 1982
 
NEW MATTER:
“new textual and pictorial material.”
 
REGISTRATION DEPOSIT:
23 p.
 
IMPRINT:
Los Angeles: Private Moments, c1982.
 
MISCELLANEOUS:
C.O. corres.
     
57.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
June 1, 1987
 
PUBLICATION DATE:
February 23, 1987
 
NEW MATTER:
additions and compilation
     
58.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1987
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other
titles.  Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125


 
27

--------------------------------------------------------------------------------

 
 
5.           Domain Names of Frederick’s of Hollywood, Inc.
 
Domain Name
 
Expiration Date
CORSETINI.COM
 
3/12/2011
FOH-INC.COM
 
5/17/2011
FOHINC.BIZ
 
5/16/2011
FOHINC.COM
 
10/13/2012
FOHINC.INFO
 
5/17/2011
FOHINC.MOBI
 
5/17/2011
FOHINC.NET
 
5/17/2011
FOHINC.ORG
 
5/17/2011
FOHINC.US
 
5/16/2011
FREDERICKOFHOLLYWOODLINGERIE.COM
 
1/9/2011
FREDERICKSBRIDAL.COM
 
3/15/2011
FREDERICKSCLEARANCE.COM
 
4/28/2012
FREDERICKSCLEARENCE.COM
 
4/28/2012
FREDERICKSHOLLYWOOD.COM
 
1/9/2012
FREDERICKSOFHOLLYWOOD.BIZ
 
9/14/2011
FREDERICKSOFHOLLYWOOD.NET
 
12/6/2010
FREDERICKSOFHOLLYWOOD.ORG
 
12/6/2010
FREDERICKSOFHOLLYWOOD.WS
 
9/15/2011
FREDERICKSOFHOLLYWOODLING.COM
 
9/15/2011
FREDERICKSOFHOLLYWOODLING.NET
 
9/15/2011
FREDERICKSOFHOLLYWOODLING.ORG
 
9/15/2011
FREDERICKSOFHOLLYWOODLINGERIE.COM
 
5/17/2011
FREDERICKSSALE.COM
 
4/28/2012
FREDRICKHOLLYWOOD.COM
 
8/29/2011
FREDRICKOFHOLYWOOD.COM
 
9/10/2011
FREDRICKS-OF-HOLLYWOOD.COM
 
12/27/2011
FREDRICKS-OF-HOLLYWOOD.NET
 
10/1/2011
FREDRICKS-OF-HOLLYWOOD.ORG
 
10/1/2011
FREDRICKSCLOTHING.COM
 
9/10/2011
FREDRICKSDESIGN.COM
 
2/4/2011
FREDRICKSINHOLLYWOOD.COM
 
9/10/2011
FREDRICKSLINGERIE.COM
 
9/10/2011
FREDRICKSOFHOLLYWOOD.BIZ
 
9/30/2011
FREDRICKSOFHOLLYWOOD.COM
 
5/11/2011
FREDRICKSOFHOLLYWOOD.NET
 
12/27/2011
FREDRICKSOFHOLLYWOOD.ORG
 
10/1/2011
FREDRICKSOFHOLLYWOODLINGE.BIZ
 
9/14/2011
FREDRICKSOFHOLLYWOODLINGE.COM
 
9/15/2011
FREDRICKSOFHOLLYWOODLINGE.NET
 
9/15/2011
FREDRICKSOFHOLLYWOODLINGE.ORG
 
9/15/2011

 
 
28

--------------------------------------------------------------------------------

 
 
FREDRICKSOFHOLLYWOODLINGERIE.COM
 
9/10/2011
FREDRICKSOFHOLYWOOD.COM
 
2/4/2011
HOLLYWOODNAUGHTYKNICKERS.COM
 
11/14/2010
HOLLYWOODNAUGHTYKNICKERS.NET
 
9/15/2011
HOLLYWOODNAUGHTYKNICKERS.ORG
 
9/15/2011
HOLLYWOODTRIPLEFEATURE.COM
 
8/22/2011
HOLLYWOODTRIPLEFEATURE.NET
 
6/24/2011
HOLLYWOODTRIPLETHREAT.COM
 
3/27/2012
MYSEXYWEDDING.COM
 
3/12/2011
OHYESIDO.COM
 
3/16/2011
SEDUCTIONBYFREDERICKS.COM
 
8/22/2011
SEDUCTIONBYFREDERICKS.NET
 
6/24/2011
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.COM
 
8/22/2011
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.NET
 
6/24/2011
SUPERSTARSALE.COM
 
4/30/2011
TRIPLEFEATUREBRA.COM
 
8/22/2011
TRIPLEFEATUREBRA.NET
 
6/24/2011
VOWTOBESEXY.COM
 
3/17/2011
WWWFREDERICKS.COM
 
2/6/2011
WWWFREDRICKS.COM
 
2/6/2011
BRAPOWER.COM
 
3/4/2012
FREDERICKS.COM
 
8/10/2011
GETCHEEKY.COM
 
3/1/2012
HOLLYWOODLORISE.COM
 
4/9/2012
HOLLYWOODLOWRISE.COM
 
4/9/2012
     
Host Names (at Data Return)
 
No expiration date
MAIL.FREDERICKS.COM
   
STAGEWEB.FREDERICKS.COM
   
EMAILS.FREDERICKS.COM
   

 
6.           Domain Names of Frederick’s of Hollywood Group Inc.
  
Domain Name
 
Expiration Date
MOVIESTARINC.NET
 
10/18/2010
FOHGROUP.COM
 
2/16/2011
FOHGROUP.NET
 
2/16/2011
FREDERICKSGROUP.COM
 
3/31/2011
FREDERICKSGROUP.NET
 
3/31/2011
CINEMAETOILE.COM
 
6/10/2011
MOVIESTARINC.COM
 
5/20/2012
MOVIESTARLINGERIE.COM
 
6/13/2012

 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
LOCATIONS OF GRANTOR AND OTHER BORROWERS


Name
 
Store
 
Address
 
City
 
State
 
Zip
 
Contains
Equipment,
Fixtures, or
Inventory
 
Contains
Books and
Records
Concerning
Accounts
and originals
of Chattel
Paper
                             
Stores
                                                         
Flagship Hollywood
 
10
 
6751 Hollywood Blvd
 
Hollywood
 
California 
 
90028
 
Yes
                                 
Lakewood Center
 
24
 
12/13 Lakewood Center Mall
 
Lakewood
 
California 
 
90712
 
Yes
                                 
Topanga Plaza
 
25
 
6600 Topanga Canyon Blvd, SP 2044
 
Canoga Park
 
California 
 
91303
 
Yes
                                 
Inland Center Mall
 
27
 
500 Inland Center Dr, SP 332
 
San Bernardino
 
California 
 
92408
 
Yes
                                 
Crossroads Mall
 
56
 
H2042 Crossroads Mall
 
Oklahoma City
 
Oklahoma 
 
73149
 
Yes
                                 
Southridge Mall
 
58
 
5300 S. 76th St.
 
Greendale
 
Wisconsin 
 
53129
 
Yes
                                 
Northeast Mall
 
60
 
1101 Melbourne DrSte 2256
 
Hurst
 
Texas 
 
76053
 
Yes
                                 
Del Amo Fashion Square
 
62
 
3525 Carson St, Sp. #29
 
Torrance
 
California 
 
90503
 
Yes
                                 
Irving Mall
 
65
 
2409 Irving Mall
 
Irving
 
Texas 
 
75062
 
Yes
                                 
Woodfield Mall
 
69
 
Woodfield MallSp.E-111A
 
Schaumburg
 
Illinois 
 
60173
 
Yes
                                 
Sunrise Mall
 
75
 
5957 Sunrise Mall
 
Citrus Heights
 
California 
 
95610
 
Yes
                                 
Town East Mall
 
77
 
2154 Town East Mall
 
Mesquite
 
Texas 
 
75150
 
Yes
                                 
Westminster Mall
 
105
 
1081 Westminster Mall
 
Westminster
 
California 
 
92683
 
Yes
                                 
Southlake Mall
 
109
 
2233 Southlake Mall
 
Merrillville
 
Indiana 
 
46410
 
Yes
                                 
Metro Center
 
111
 
9617  North Metro Parkway West
 
Phoenix
 
Arizona 
 
85051
 
Yes
                                 
St. Clair Square
 
113
 
240 St. Clair Square
 
Fairview Heights
 
Illinois 
 
62208
 
Yes
                                 
University Square
 
116
 
2147 University Square Mall
 
Tampa
 
Florida 
 
33612
 
Yes
   

 
30

--------------------------------------------------------------------------------


 
The Plaza at West Covina
 
119
 
657 Plaza Dr.
 
West Covina
 
California 
 
91790
 
Yes
                                 
Towne East Square
 
125
 
7700 E. Kellogg
 
Wichita
 
Kansas 
 
67207
 
Yes
                                 
North Riverside Park
 
126
 
7501 W. Cermak Rd., Sp. #D9
 
North Riverside
 
Illinois 
 
60546
 
Yes
                                 
Woodland Hills
 
132
 
7021 S. Memorial
 
Tulsa
 
Oklahoma 
 
74133
 
Yes
                                 
Coronado Center
 
135
 
6600 Menaul Blvd NE, Sp. B-005
 
Albuquerque
 
New Mexico
 
87110
 
Yes
                                 
Vancouver Mall
 
139
 
8700 NE Vancouver Mall Dr.
 
Vancouver
 
Washington 
 
98662
 
Yes
                                 
Southlake Mall
 
140
 
1227 Southlake Mall
 
Morrow
 
Georgia 
 
30260
 
Yes
                                 
Woburn Mall
 
143
 
300 Mishawum Rd.
 
Woburn
 
Massachusetts
 
01801
 
Yes
                                 
Ingram Park
 
146
 
6301 North West Loop 410
 
San Antonio
 
Texas 
 
78238
 
Yes
                                 
Pearlridge Shopping Center
 
160
 
234 Pearlridge Center98-1005 Moanalua Rd, Sp. 109
 
Aiea
 
Hawaii 
 
96701
 
Yes
                                 
Crossroads
 
161
 
6650 S Westnedge Ave. Space 210
 
Kalamazoo
 
Michigan 
 
49024
 
Yes
                                 
The Meadows
 
163
 
4300 Meadows Ln., Sp.2307
 
Las Vegas
 
Nevada 
 
89107
 
Yes
                                 
Chicago Ridge Mall
 
168
 
300 Chicago Ridge Mall
 
Chicago Ridge
 
Illinois 
 
60415
 
Yes
                                 
Holyoke Mall at Ingleside
 
169
 
50 Holyoke St, Box 10212 Space F-379
 
Holyoke
 
Massachusetts
 
01041
 
Yes
                                 
Lynnhaven Parkway
 
170
 
701 Lynnhaven Pkwy, Sp E17
 
Virginia Beach
 
Virginia 
 
23452
 
Yes
                                 
Barton Creek Square
 
171
 
2901 Capitol of Texas Hwy, Sp A13
 
Austin
 
Texas 
 
78746
 
Yes
                                 
Brea Mall
 
174
 
2062 Brea Mall
 
Brea
 
California 
 
92821
 
Yes
                                 
Broadway Mall
 
178
 
602 Broadway Mall
 
Hicksville
 
New York
 
11801
 
Yes
                                 
King of Prussia Plaza
 
190
 
160 N. Gulph Rd. Suite 2039
 
King of Prussia
 
Pennsylvania 
 
19406
 
Yes
                                 
Crossgates Mall
 
197
 
120 Washington Ave., Ext.
 
Albany
 
New York
 
12203
 
Yes
                                 
Arden Fair
 
198
 
1689 Arden Way, Sp.2192
 
Sacramento
 
California 
 
95815
 
Yes
                                 
Montclair Plaza
 
200
 
2142 Montclair Plaza Ln. Sp. #2142
 
Montclair
 
California 
 
91763
 
Yes
                                 
Parkdale Mall
 
203
 
200 Parkdale Mall, Unit H-800
 
Beaumont
 
Texas 
 
77706
 
Yes
                                 
Mall of Victor Valley
 
211
 
14400 Bear Valley Rd, Sp.321
 
Victorville
 
California 
 
92392
 
Yes
   

 
31

--------------------------------------------------------------------------------


 
Governor's Square
 
212
 
2801 Guthrie Hwy, Sp 430
 
Clarksville
 
Tennessee 
 
37040
 
Yes
                                 
Eastridge Shopping Center
 
213
 
2200 Eastridge Loop Space 1016
 
San Jose
 
California 
 
95122
 
Yes
                                 
Mission Valley
 
214
 
1640 Camino Del Rio North, #155
 
San Diego
 
California 
 
92108
 
Yes
                                 
Plaza Bonita
 
215
 
3030 Plaza Bonita Rd., #2280
 
National City
 
California 
 
91950
 
Yes
                                 
Plaza Camino Real
 
216
 
2525 El Camino Real, Sp. 246
 
Carlsbad
 
California 
 
92008
 
Yes
                                 
Escondido Promenade
 
217
 
1274-A Auto Park Way
 
Escondido
 
California 
 
92029
 
Yes
                                 
Coddingtown Center
 
225
 
278 Coddington Center Sp. E-1
 
Santa Rosa
 
California 
 
95401
 
Yes
                                 
Melbourne Square
 
226
 
1700 W. New Haven Ave, #473
 
Melbourne
 
Florida 
 
32904
 
Yes
                                 
Northridge Fashion Center
 
227
 
9301 Tampa Ave, Sp 194
 
Northridge
 
California 
 
91324
 
Yes
                                 
Mall at Weberstown
 
230
 
4950 Pacific Ave, Sp 235
 
Stockton
 
California 
 
95207
 
Yes
                                 
Walden Galleria
 
231
 
I-90 & Walden Ave, #G209
 
Buffalo
 
New York
 
14225
 
Yes
                                 
Chico Mall
 
232
 
1950 E. 20th St, Sp G-711
 
Chico
 
California 
 
95928
 
Yes
                                 
Solano Mall
 
237
 
1350 Travis Blvd.
 
Fairfield
 
California 
 
94533
 
Yes
                                 
Lakeland Square Mall
 
238
 
3800 N. Highway 98, Rm 182
 
Lakeland
 
Florida 
 
33809
 
Yes
                                 
Emerald Square Mall
 
245
 
999 S. Washington St.
 
N. Attleborough
 
Massachusetts
 
02760
 
Yes
                                 
Cordova Mall
 
246
 
5100 N. 9th Ave Sp F607
 
Pensacola
 
Florida 
 
32504
 
Yes
                                 
Greendale Mall
 
247
 
7 Neponset St., Ste 264
 
Worcester
 
Massachusetts
 
01606
 
Yes
                                 
Town Center at Cobb
 
248
 
400 Ernest W.Barrett Pkwy, #253
 
Kennesaw
 
Georgia 
 
30144
 
Yes
                                 
Stonewood Shopping Center
 
251
 
261 Stonewood St, Sp B35
 
Downey
 
California 
 
90241
 
Yes
                                 
Parkway Plaza
 
257
 
815 Parkway Plaza
 
El Cajon
 
California 
 
92020
 
Yes
                                 
Antelope Valley Mall
 
263
 
1233 West Avenue "P", Sp.323
 
Palmdale
 
California 
 
93551
 
Yes
                                 
Parks at Arlington
 
266
 
3811 S.Cooper, Sp.1010 Box #150145
 
Arlington
 
Texas 
 
76015
 
Yes
                                 
Marley Station
 
270
 
7900 Ritchie Hwy, Sp. B105
 
Glen Burnie
 
Maryland 
 
21061
 
Yes
                                 
Northwoods Mall
 
273
 
2150 Northwoods Blvd
 
N. Charleston
 
South Carolina
 
29406
 
Yes
   

 
32

--------------------------------------------------------------------------------


 
Mid-Rivers Mall
 
275
 
2320 Mid Rivers Mall
 
St. Peters
 
Missouri 
 
63376
 
Yes
                                 
Stoneridge Mall
 
280
 
1204 Stoneridge Mall Rd., Sp 235
 
Pleasanton
 
California 
 
94588
 
Yes
                                 
Lloyd Center
 
284
 
947 Lloyd Center, Sp.C-108
 
Portland
 
Oregon 
 
97232
 
Yes
                                 
Gwinnett Place
 
285
 
2100 Pleasant Hill Rd, Ste 378
 
Duluth
 
Georgia 
 
30096
 
Yes
                                 
Glendale Galleria
 
286
 
1306 Glendale Galleria
 
Glendale
 
California 
 
91210
 
Yes
                                 
Galleria at Tyler
 
288
 
1220 Galleria @ Tyler, Sp.G2
 
Riverside
 
California 
 
92503
 
Yes
                                 
Crystal Mall
 
293
 
850 Hartford Turnpike, Sp. P222
 
Waterford
 
Connecticut 
 
06385
 
Yes
                                 
Mall at Rockingham Park
 
296
 
99 Rockingham Park Blvd, Ste 2321
 
Salem
 
New Hampshire
 
03079
 
Yes
                                 
Miami International Mall
 
297
 
1455 NW 107th Ave, Sp.876A
 
Miami
 
Florida 
 
33172
 
Yes
                                 
Clackamas Town Center
 
298
 
2201-12000 SE 82nd Ave, Sp E-213
 
Portland
 
Oregon 
 
97266
 
Yes
                                 
Staten Island Mall
 
300
 
2655 Richmond Ave, Sp.1140
 
Staten Island
 
New York
 
10314
 
Yes
                                 
Orlando Fashion Square
 
301
 
3201 E.Colonial Dr, Sp.M4
 
Orlando
 
Florida 
 
32803
 
Yes
                                 
Valley Plaza Shopping Center
 
303
 
2701 Ming Ave, Sp. 151
 
Bakersfield
 
California 
 
93304
 
Yes
                                 
Rosedale Center
 
304
 
306 Rosedale Center, Sp.S-24
 
Roseville
 
Minnesota 
 
55113
 
Yes
                                 
Newport Center
 
308
 
30 Mall Dr. W, Sp B11/B12
 
Jersey City
 
New Jersey
 
07310
 
Yes
                                 
The Fashion Center at Pentagon
 
310
 
1100 S.Hayes St Sp.Y-6
 
Arlington
 
Virginia 
 
22202
 
Yes
                                 
Orange Park Mall
 
312
 
1910 Wells Rd, Sp. H16
 
Orange Park
 
Florida 
 
32073
 
Yes
                                 
Tucson Mall
 
317
 
4500 N.Oracle Rd, Sp.274
 
Tuscon
 
Arizona 
 
85705
 
Yes
                                 
Fairlane Town Center
 
320
 
18900 Michigan Ave, Sp.M306
 
Dearborn
 
Michigan 
 
48126
 
Yes
                                 
Fairfield Commons
 
321
 
2727 Fairfield Commons
 
Beaver Creek
 
Ohio 
 
45431
 
Yes
                                 
Hulen Mall
 
323
 
4800 S. Hulen St Sp. 242
 
Fort Worth
 
Texas 
 
76132
 
Yes
                                 
Northgate Mall
 
326
 
9647 Colerain Ave, Sp.48
 
Cincinnati
 
Ohio 
 
45251
 
Yes
                                 
Parmatown Mall
 
329
 
7795 W. Ridgewood Dr
 
Parma
 
Ohio 
 
44129
 
Yes
                                 
Sunrise Mall
 
335
 
1155 Sunrise Mall Space 1025
 
Massapequa
 
New York
 
11758
 
Yes
   

 
33

--------------------------------------------------------------------------------


 
Lakeline Mall
 
337
 
11200 Lakeline Mall Dr, Sp. M17
 
Cedar Park
 
Texas 
 
78613
 
Yes
                                 
The Block
 
342
 
20 City Blvd. West Bldg. G4, Ste 610
 
Orange
 
California 
 
92868
 
Yes
                                 
Sun Valley
 
350
 
264 Sun Valley Mall, Space D128
 
Concord
 
California 
 
94520
 
Yes
                                 
Arizona Mills
 
351
 
5000 Arizona Mills Circle Space 224
 
Temple
 
Arizona 
 
85282
 
Yes
                                 
The Boulevard Mall
 
352
 
3680 Maryland Parkway Sp., 146
 
Las Vegas
 
Nevada 
 
89109
 
Yes
                                 
Chandler Fashion Center
 
355
 
3111 West Chandler Blvd.
 
Chandler
 
Arizona
 
85226
 
Yes
                                 
Great Lakes Crossing
 
356
 
4044 Baldwin Road Sp. 314
 
Auburn Hills
 
Michigan 
 
48326
 
Yes
                                 
Discover Mills
 
357
 
5900 Sugarloaf Pkwy Sp. 458
 
Lawrenceville
 
Georgia 
 
30043
 
Yes
                                 
Ontario Mills
 
358
 
One Mills Circle Space #523
 
Ontario
 
California 
 
91764
 
Yes
                                 
Katy Mills
 
362
 
5000 Katy Circle, Space 161
 
Katy
 
Texas 
 
77494
 
Yes
                                 
Fashion Show Mall
 
363
 
3200 Las Vegas Blvd. Space 2320
 
Las Vegas
 
Nevada 
 
89109
 
Yes
                                 
Oakridge Mall
 
364
 
925 Blossom Hill Rd.Sp. 1553
 
San Jose
 
California 
 
95123
 
Yes
                                 
Westfield Shoppingtown Santa Anita
 
365
 
400 South Baldwin Ave Suite #706-L
 
Arcadia
 
California 
 
91007
 
Yes
                                 
Irvine Spectrum
 
366
 
83 Fortune Dr #235
 
Irvine
 
California 
 
92618
 
Yes
                                 
The Shops at La Cantera
 
367
 
15900 La Cantera Pkwy Bldg 11, Ste 11095
 
San Antonio
 
Texas 
 
78256
 
Yes
                                 
Memorial City Mall
 
368
 
852 Memorial City Way
 
Houston
 
Texas 
 
77024
 
Yes
                                 
Citrus Park
 
369
 
8021 Citrus Park Town Center
 
Tampa
 
Florida 
 
33625
 
Yes
                                 
Westfield Brandon
 
370
 
355 Brandon Town Center
 
Brandon
 
Florida 
 
33511
 
Yes
                                 
The Shops at Tanforan
 
371
 
1150 El Camino Real Suite 101
 
San Bruno
 
California 
 
94066
 
Yes
                                 
Westfield Countryside
 
372
 
27001 US Highway 19 North, Suite 1063
 
Clearwater
 
Florida 
 
33761
 
Yes
                                 
Westfield San Francisco
 
374
 
865 Market St. Sp #314
 
San Francisco
 
California 
 
94103
 
Yes
                                 
The Promenade Shops at Dos Lagos
 
375
 
2785 Cabot Drive Suite #152
 
Corona
 
California 
 
92883
 
Yes
                                 
Kings Plaza
 
376
 
5100 Kings Plaza Sp #159
 
Brooklyn
 
New York
 
11234
 
Yes
                                 
Coastland Center
 
377
 
1900 North Tamiami Trail, Space #J-9
 
Naples
 
Florida 
 
34102
 
Yes
   

 
34

--------------------------------------------------------------------------------


 
Miracle Mile
 
379
 
3663 Las Vegas Blvd., Space H125A
 
Las Vegas
 
Nevada 
 
89109
 
Yes
                                 
Fox Hills
 
380
 
6000 Sepulveda Blvd. Suite #1430
 
Culver City
 
California 
 
90230
 
Yes
                                 
Coral Square
 
381
 
9133 W. Atlantic Blvd., Space 9553
 
Coral Springs
 
Florida 
 
33071
 
Yes
                                 
Mandalay Bay
 
382
 
3930 Las Vegas Blvd South, Space #104
 
Las Vegas
 
Nevada 
 
89119
 
Yes
                                 
Edison Mall
 
383
 
4125 Cleveland Ave., Space 1700
 
Fort Myers
 
Florida
 
33901
 
Yes
                                 
Seminole Town Center
 
384
 
200 Towne Center Circle, Space B-3
 
Sanford
 
Florida
 
32771
 
Yes
                                 
Main Place
 
385
 
2800 N. Main Street, Space 610
 
Santa Ana
 
CA
 
92705
 
Yes
                                 
Galleria at Roseville
 
386
 
1151 Galleria Blvd., Space 257B
 
Roseville
 
CA
 
95678
 
Yes
                                 
Fresno Fashion Fair
 
387
 
601 East Shaw Ave.
 
Fresno
 
CA
 
93710
 
Yes
                                 
Horton Plaza
 
388
 
324 Horton Plaza, Space N219
 
San Diego
 
CA
 
92101
 
Yes
                                 
North County
 
389
 
200 East Via Rancho Parkway, Space D469
 
Escondido
 
CA
 
92025
 
Yes
                                 
Mall of America
 
390
 
60 East Broadway, Space N275
 
Bloomington
 
MN
 
55425
 
Yes
                                 
Westfield Broward Shopping Center
 
402
 
8000 West Broward Blvd., Space 1313
 
Plantation
 
FL
 
33388
 
Yes
                                 
Other
                                                         
Retail Corporate Office
 
N/A
 
6255 Sunset Blvd.
 
Hollywood
 
California 
 
90028
 
Yes
 
Yes
                             
Phoenix Operations Center
 
N/A
 
5005 S 40th St.
 
Phoenix
 
Arizona
 
85040
 
Yes
                                 
Wholesale Corporate Office
 
N/A
 
1115 Broadway
 
New York
 
New York
 
10010
 
Yes
 
Yes
                             
Sales Office and Showroom
 
N/A
 
180 Madison Avenue
 
New York
 
New York
 
10018
 
Yes
                                 
Warehouse and Distribution
 
N/A
 
100 Highway 11 North
 
Poplarville
 
MS
 
39470
 
Yes
                                 
Sample and Patternmaking
 
N/A
 
Km. 26 Bo. Dolores, Rizal
 
Philippines
 
Manila
     
Yes
                                 
Office
  
N/A
  
12/Floor, "A" Hang Cheong Factory Bldg 1, Wing Ming Street, Cheung Sha Wan
  
Kowloon
  
Hong Kong
  
 
  
 
  
 

 
The Chief Executive Officer splits his time between 6255 Sunset Blvd Hollywood
California and 1115 Broadway New York New York.
 
35

--------------------------------------------------------------------------------


 
SCHEDULE IV
INTENTIONALLY OMITTED
 
36

--------------------------------------------------------------------------------


 
SCHEDULE V
UCC FINANCING STATEMENTS
 
37

--------------------------------------------------------------------------------




SCHEDULE VI
COMMERCIAL TORT CLAIMS
[NONE]
 
38

--------------------------------------------------------------------------------


 
EXHIBIT A
 
AGREEMENT FOR SECURITY
 
[(TRADEMARKS)] [(PATENTS)] [(COPYRIGHTS)]
 
WHEREAS, ____________________ (“Borrower”) [has either applied for or has
adopted, used and is using, and holds all right, title and interest in and to,
the trademarks and service marks listed on the annexed Schedule 1A, which
trademarks and service marks are registered or applied for in the United States
Patent and Trademark Office (the “Trademarks”)] [has applied for or holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the annexed Schedule 1A, which patents are issued or applied
for in the United States Patent and Trademark Office (the “Patents”)] [holds all
right, title and interest in the copyrights listed on the annexed Schedule 1A,
which copyrights are registered or applied for in the United States Copyright
Office (the “Copyrights”)];
 
WHEREAS, Borrower has entered into a Security Agreement, dated July ____, 2010
(as amended or otherwise modified from time to time, the “Security Agreement”),
in favor of Hilco Brands, LLC, as agent for certain lenders (the “Agent”);
 
WHEREAS, pursuant to the Security Agreement, Borrower has granted to the Agent
for the benefit of the lenders a continuing security interest in all right,
title and interest of Borrower in, to and under the [Trademarks, together with,
among other things, the goodwill of the business symbolized by such Trademarks]
[Patents] [Copyrights] and all applications and registrations thereof and
therefore, and all proceeds thereof, including, without limitation, any and all
causes of action which may exist by reason of infringement thereof and any and
all damages arising from past, present and future violations thereof (the
“Collateral”), to secure the payment, satisfaction, performance and observance
of the Obligations (as such terms are defined in the Security Agreement);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower does grant to the Agent for the
benefit of the lenders a continuing security interest in the Collateral to
secure the prompt payment, satisfaction, performance and observance of the
Obligations.
 
Borrower does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein.
 
Exh. A-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has caused this Agreement for Security to be duly
executed by its officer thereunto duly authorized as of _____________ __, 20__.
 
[BORROWER]
   
By:
   
Name:
 
Title:

 
STATE OF ____________
ss.:
COUNTY OF __________
 
On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that he executed the foregoing instrument in the firm
name of _______________________________________, and that s/he had authority to
sign the same, and s/he acknowledged to me that s/he executed the same as the
act and deed of said firm for the uses and purposes therein mentioned.
 
___________________________________________

Exh. A-2

--------------------------------------------------------------------------------


 
SCHEDULE 1A TO AGREEMENT FOR SECURITY
 
[(TRADEMARKS AND TRADEMARK APPLICATIONS)
 
Trademarks and Trademark Applications Owned
by ______________________________]
 
[(PATENTS AND PATENT APPLICATIONS)
 
Patents and Patent Applications Owned
by _____________________________]
 
[(COPYRIGHTS AND COPYRIGHT APPLICATIONS)
 
Copyrights and Copyright Applications owned
by_______________________________]
 
Exh. A-3

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
Definitions
2
     
SECTION 2.
Grant of Security Interest
4
     
SECTION 3.
Security for Obligations
6
     
SECTION 4.
Representations and Warranties
6
     
SECTION 5.
Covenants as to the Collateral
10
     
SECTION 6.
Additional Provisions Concerning the Collateral
17
     
SECTION 7.
Remedies Upon Default
19
     
SECTION 8.
Indemnity and Expenses
21
     
SECTION 9.
Notices, Etc
21
     
SECTION 10.
Security Interest Absolute
21
     
SECTION 11.
Miscellaneous
21




--------------------------------------------------------------------------------

